Exhibit 10.1
EXECUTION VERSION
 
MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
between
PHH MORTGAGE CORPORATION,
Seller
and
BANK OF AMERICA, N.A.,
Purchaser
Dated July 23, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. Definitions
    2  
Section 2. Procedures for Purchases of Participation Certificates
    17  
Section 3. Takeout Commitments
    18  
Section 4. Holdback Amount
    18  
Section 5. Issuance of Securities
    19  
Section 6. Servicing of the Mortgage Loans; Servicer Termination
    20  
Section 7. Transfers of Participation Certificates and Securities by Purchaser
    27  
Section 8. Record Title to Mortgage Loans; Intent of Parties; Security Interest
    27  
Section 9. Conditions Precedent
    28  
Section 10. Representations and Warranties
    31  
Section 11. Affirmative Covenants
    38  
Section 12. Negative Covenants
    44  
Section 13. Term
    48  
Section 14. Set-Off
    48  
Section 15. Indemnification
    49  
Section 16. Exclusive Benefit of Parties; Assignment
    49  
Section 17. Amendments; Waivers; Cumulative Rights
    49  
Section 18. Execution in Counterparts
    49  
Section 19. Effect of Invalidity of Provisions
    49  
Section 20. Governing Law
    50  
Section 21. Notices
    50  
Section 22. Entire Agreement
    51  
Section 23. Costs of Enforcement
    51  

-i-



--------------------------------------------------------------------------------



 



              Page  
Section 24. Securities Contract; Netting Agreement
    51  
Section 25. Construction
    52  
Section 26. Confidentiality
    52  

EXHIBITS

      Exhibit A  
[Reserved]
Exhibit B  
Trade Assignment
Exhibit C  
Form of Seller’s Officer’s Compliance Certificate
Exhibit D  
Form of PHH Parent’s Officer’s Compliance Certificate
Exhibit E  
Assignment
Exhibit F  
Form of Confirmation
Exhibit G  
Seller’s Secretary’s Certificate
Exhibit H  
Seller’s Board Resolutions
Exhibit I  
Seller’s Monthly Report
Exhibit J  
Permitted Affiliate Agreements
Exhibit K  
Form of Power of Attorney
Exhibit L  
Existing Indebtedness
Annex A  
Seller’s Delivery Instructions
Annex B  
Purchaser Notices

-ii-



--------------------------------------------------------------------------------



 



MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
          This is a MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
(“Agreement”), dated as of July 23, 2010, between Bank of America, N.A.
(“Purchaser”) and PHH Mortgage Corporation (“Seller”).
PRELIMINARY STATEMENT
          Seller desires to sell to Purchaser from time to time all of Seller’s
beneficial right, title and interest in and to designated pools of fully
amortizing first lien residential Mortgage Loans eligible in the aggregate to
back Securities, with the terms described in related Takeout Commitments, each
in the form of a 100% undivided beneficial ownership interest evidenced by a
Participation Certificate.
          Purchaser desires to purchase and will purchase such Participation
Certificates from Seller in accordance with the terms and conditions set forth
in this Agreement. Seller, subject to the terms hereof, will cause (a) the
Related Mortgage Loans to back a GNMA Security issued by Seller and guaranteed
by GNMA, a Fannie Mae Security issued and guaranteed by Fannie Mae, or a FHLMC
Security issued and guaranteed by FHLMC and (b) Delivery of such GNMA Security,
Fannie Mae Security, or FHLMC Security by GNMA, Fannie Mae, or FHLMC,
respectively, to Purchaser or its designee in exchange for the Related
Participation Certificate, which GNMA Security, Fannie Mae Security or FHLMC
Security, as applicable, will be purchased by the Takeout Investor.
          Purchaser’s purchase of any Participation Certificate evidencing a
beneficial interest in the Related Mortgage Loans is based on Purchaser’s
expectation, in reliance upon Seller’s representations and warranties herein,
that (a) such Mortgage Loans in the aggregate, constitute a pool or pools of
mortgage loans that are eligible to back a Security, (b) such Mortgage Loans are
sufficient for Seller to issue and GNMA to guarantee the GNMA Security, Fannie
Mae to issue and guarantee a Fannie Mae Security, or FHLMC to issue and
guarantee a FHLMC Security, as applicable, (c) such Security will be issued in
the amount and with the terms described in the related Takeout Commitment, and
(d) Purchaser will receive Delivery of such Security on the specified
Anticipated Delivery Date.
          The amount of the Purchase Price to be paid by Purchaser to Seller
with respect to each Participation Certificate will be calculated on the
expectation of Purchaser, based upon the representations and warranties of
Seller herein, that Purchaser will receive Delivery of the Security to be backed
by the Related Mortgage Loans on the specified Anticipated Delivery Date, and
that failure to receive such Delivery will result in a material decrease in the
market value of the Participation Certificate and the Related Mortgage Loans
considered as a whole. During the period from the purchase of a Participation
Certificate to Delivery of the related Security, Purchaser expects to rely
entirely upon Seller to service the Related Mortgage Loans for the benefit of
Purchaser, it being acknowledged that the continued effectiveness of Seller’s
Approvals during such period constitutes an essential factor in the calculation
by Purchaser of the Purchase Price paid to Seller for the Related Participation
Certificate and that loss of such

 



--------------------------------------------------------------------------------



 



Approvals by Seller would result in a material decrease in the market value of
the Participation Certificate and the Related Mortgage Loans considered as a
whole.
          In consideration of the mutual promises and agreements herein
contained the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
          Section 1. Definitions. Capitalized terms used but not defined herein
shall have the meanings set forth in the Custodial Agreement. As used in this
Agreement, the following terms shall have the following meanings:
          “Accepted Servicing Practices”: With respect to any Related Mortgage
Loan, those accepted and prudent mortgage servicing practices and procedures
(including collection procedures) of prudent mortgage lending institutions which
service mortgage loans of the same type as the Mortgage Loans in the
jurisdiction where the related Mortgaged Property is located, and which are in
accordance with the requirements of each Agency Program, applicable law, FHA
regulations and VA regulations and the requirements of any private mortgage
insurer so that the FHA insurance, VA guarantee or any other applicable
insurance or guarantee in respect of any Mortgage Loan is not voided or reduced,
as applicable.
          “Accrued Interest”: With respect to each Security related to a
Participation Certificate, an amount equal to the product obtained by
multiplying (a) the number of days in the period beginning on the related
Issuance Date to but not including the Anticipated Delivery Date for the related
Security, (b) the rate of interest to be borne by the related Security, and
(c) the aggregate principal amount of the Related Mortgage Loans, and dividing
such number by three hundred and sixty (360).
          “Act of Insolvency”: With respect to any Person: (i) becoming
insolvent or admitting in writing its inability to pay its debts as they come
due, or the commencement of a voluntary case under the federal bankruptcy laws,
as now or hereafter in effect, or any other present or future federal or state
bankruptcy, insolvency or similar law, or the consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official or of any substantial part of its
property or the making of an assignment for the benefit of creditors or the
failure generally to pay debts as such debts become due or the taking of action
in furtherance of any of the foregoing; (ii) a petition or a proceeding shall
have been filed or commenced against such Person seeking (a) a decree or order
for relief in an involuntary case under the federal bankruptcy laws, as now or
hereafter in effect, or any other present or future federal or state bankruptcy
laws or similar law, as now or hereafter in effect, (b) the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of such Person or of any substantial part of its property, or
(c) the winding up or liquidation of the affairs of such Person and such
petition or proceeding shall not have been dismissed for a period of thirty
(30) consecutive days, or an order or decree for relief against such Person
shall be entered in any such proceeding; (iii) the making or offering by such
Person of a concession with its creditors or a general assignment for the
benefit of creditors; or (iv) such Person shall (a) either fail or admit in
writing its inability to pay or discharge its debts or obligations generally as
they become due or mature, (b) admit in writing its inability to, or intention
not to, perform any of its material obligations, or (c) voluntarily suspend
payment of any of its debts or obligations as they become due or mature.

-2-



--------------------------------------------------------------------------------



 



          “Additional Collateral”: As defined in Section 8(c).
          “Affiliate”: With respect to any specified entity, any other entity
controlling or controlled by or under common control with such specified entity.
For the purposes of this definition, “control” when used with respect to a
specified entity means the power to direct the management and policies of such
entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” having meanings correlative to the foregoing.
          “Agency Audit”: Any Applicable Agency, HUD, FHA or VA audits,
examinations, evaluations, monitoring reviews and reports of Seller’s
origination and servicing operations (including those prepared on a contract
basis for any such entity).
          “Agency Eligible Mortgage Loan”: A Mortgage Loan that is originated in
Strict Compliance with the Agency Guides and the eligibility requirements
specified for the applicable Agency Program, and is eligible for sale to or
securitization by Fannie Mae, FHLMC or GNMA.
          “Agency Guide”: The FHLMC Guide, the Fannie Mae Guide, or the GNMA
Guide, as applicable.
          “Agency Program”: The FHLMC Program, the Fannie Mae Program, or the
GNMA Program, as applicable.
          “Anticipated Delivery Date”: With respect to a Security, the date
specified in the related Form HUD 11705 (Schedule of Subscribers), Fannie Mae
Form 2014 (Delivery Schedule) or FHLMC Form 939 (Settlement and Information
Multiple Registration Form), as applicable, on which it is anticipated that
Delivery of the Security by the Applicable Agency will be made.
          “Applicable Agency”: GNMA, Fannie Mae, or FHLMC, as applicable.
          “Applicable Agency TBA Trade Price”: The price on the original Takeout
Commitment assigned by Seller to Purchaser pursuant to a Trade Assignment into
which the Related Mortgage Loans will be delivered.
          “Applicable Law”: All provisions of statutes, rules, regulations and
orders of governmental bodies or regulatory agencies applicable to a Person, and
all orders and decrees of all courts and arbitrators in proceedings or actions
in which the Person in question is a party.
          “Applicable Percentage”: Shall have the meaning assigned thereto in
the Pricing Side Letter.
          “Approvals”: With respect to Seller, the approvals obtained from the
Applicable Agency, or HUD designation of Seller as a GNMA-approved issuer, a
GNMA-approved servicer, a FHA-approved mortgagee, a VA-approved lender, a Fannie
Mae-approved lender or a FHLMC-approved Seller/Servicer, as applicable, in good
standing; provided that in the event Seller shall not have the approvals from
the Applicable Agency to be both a Fannie Mae-approved lender and a
FHLMC-approved Seller/Servicer, Seller shall be deemed to have all

-3-



--------------------------------------------------------------------------------



 



Approvals for the purposes of this Agreement so long as (a) Seller maintains the
approvals from the Applicable Agency or HUD designation to be (i) either a
Fannie Mae-approved lender or a FHLMC-approved Seller/Servicer and (ii) a
GNMA-approved issuer, a GNMA-approved servicer, a FHA-approved mortgagee and a
VA-approved lender and (b) Seller shall not have had its approval withdrawn from
Fannie Mae or FHLMC, as applicable.
          “Approved Agency Guidelines”: The underwriting guidelines required by
the Applicable Agency as modified for the Seller and approved by the Purchaser,
if required by, and in accordance with, Section 12(n).
          “Asset Securitization Subsidiary”: (i) Any Subsidiary engaged solely
in the business of effecting asset securitization transactions permitted by this
Agreement and activities incidental thereto or (ii) any Subsidiary whose primary
purpose is to hold title or ownership interests in vehicles, equipment, leases,
mortgages, relocation assets, financial assets and related assets under
management.
          “Assignee”: As defined in Section 7.
          “Assignment of Mortgage”: An assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the sale of the beneficial interest in the Mortgage to the Purchaser.
          “Available Borrowing Capacity”: Committed borrowing capacity which may
be drawn (taking into account required reserves and discounts) upon or has been
drawn upon by PHH Parent or any of its Subsidiaries under committed Mortgage
Warehouse Facilities.
          “Bankruptcy Code”: Title 11 United States Code, Section 101 et seq.,
as amended from time to time.
          “Basic Collateral”: As defined in Section 8(c).
          “Business Day”: Any day other than a Saturday, Sunday and any day on
which banks located in the State of New York are authorized or required to close
for business.
          “Capital Lease”: As applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
          “Change of Control”: Any of the following (i) the acquisition by any
Person or group (within the meaning of the Securities Exchange Act of 1934, as
amended, and the rules of the Securities and Exchange Commission thereunder as
in effect on the date hereof), directly or indirectly, beneficially or of
record, of ownership or control of in excess of 50% of the voting common stock
of PHH Parent on a fully diluted basis at any time, (ii) if at any time, PHH
Parent shall cease to own, directly or indirectly, 100% of the shares of Seller
or (iii) if at any time, individuals who on the date hereof constituted the
Board of Directors of PHH Parent (together with any new directors whose election
by such Board of Directors or whose nomination for election by the shareholders
of PHH Parent, as the case may be, was approved by a vote of the

-4-



--------------------------------------------------------------------------------



 



majority of the directors then still in office who were either directors on the
date hereof or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of PHH Parent then in office.
          “Code”: The Internal Revenue Code of 1986, as amended from time to
time, any successor statute thereto, and any temporary or final regulations of
the United States Department of the Treasury promulgated pursuant thereto.
          “Collateral”: As defined in Section 8(c).
          “Commitment Fee”: Shall have the meaning assigned thereto in the
Pricing Side Letter.
          “Collections”: With respect to any Related Mortgage Loan at any time,
any principal and/or interest thereon and all dividends, sale proceeds and other
collections and distributions thereon, but not including any Escrow Payments,
commitment fees and/or origination fees accrued in respect of periods on or
after the Purchase Date with respect to the related Participation Certificate.
          “Confirmation”: A written confirmation, which may be delivered by
electronic means, confirming Purchaser’s purchase of a Participation
Certificate, which written confirmation shall be substantially in the form
attached hereto as Exhibit F.
          “Consolidated Assets”: For any Person, as of any date of
determination, the total assets of such Person and its Consolidated Subsidiaries
as of such date, determined in accordance with GAAP.
          “Consolidated Net Worth”: For any Person, as of any date of
determination, all amounts which would be included on a balance sheet of such
Person and its Consolidated Subsidiaries under stockholders’ equity as of such
date, determined in accordance with GAAP.
          “Consolidated Subsidiaries”: For any Person, all Subsidiaries of such
Person that are required to be consolidated with such Person for financial
reporting purposes in accordance with GAAP.
          “Custodial Account”: As defined in Section 6(c).
          “Custodial Agreement”: The Custodial Agreement, dated of even date
herewith, among Seller, Purchaser, Custodian and, solely for the purposes of its
obligations under Section 3(a) to the Custodial Agreement, The Bank of New York
Mellon, as amended, supplemented or otherwise modified from time to time.
          “Custodian”: The Bank of New York Mellon Trust Company, N.A., and its
permitted successors under the Custodial Agreement.
          “Daily Holdback Reduction Amount”: Shall have the meaning assigned
thereto in the Pricing Side Letter.

-5-



--------------------------------------------------------------------------------



 



          “Defective Mortgage Loan”: With respect to a Participation
Certificate, a Related Mortgage Loan that is not in Strict Compliance with the
GNMA Program, Fannie Mae Program, or FHLMC Program, as applicable.
          “Delivery”: (i) With respect to any Security issued by GNMA, when
Purchaser is registered as the registered owner of such Security on GNMA’s
central registry and (ii) with respect to any Security issued by Fannie Mae or
FHLMC, the later to occur of (a) the issuance of the related Security and
(b) the transfer of all of the right, title and ownership interest in that
Security to Purchaser or its designee.
          “Discount Rate”: As of any date of determination, a rate equal to
(i) LIBOR on such date plus (ii) the Applicable Percentage.
          “Electronic Agent”: Shall have the meaning assigned to such term in
Section 2 of the Electronic Tracking Agreement.
          “Electronic Tracking Agreement”: The Electronic Tracking Agreement,
dated as of the date hereof, among the Purchaser, the Seller, the Electronic
Agent and MERS, as the same shall be amended, supplemented or otherwise modified
from time to time.
          “ERISA Affiliate”: Any person (as defined in Section 3(9) of ERISA)
that together with Seller or any of its subsidiaries would be a member of the
same “controlled group” within the meaning of Section 414(b), (m), (c) and
(o) of the Internal Review Code of 1986, as amended.
          “Escrow Payments”: With respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the Mortgagee pursuant to the terms of any Mortgage Note or
Mortgage or any other document.
          “Existing Mortgage Warehouse Facilities”: The mortgage warehouse
facilities listed on Schedule 5.1(c) to the Revolving Credit Facility as of the
Revolver Fourth Amendment Effective Date.
          “Fannie Mae”: Fannie Mae or any successor thereto.
          “Fannie Mae Guide”: The Fannie Mae MBS Selling and Servicing Guide, as
such Guide may hereafter from time to time be amended.
          “Fannie Mae Mortgage Loan”: With respect to any Fannie Mae
Participation Certificate or any Fannie Mae Security, a mortgage loan that is in
Strict Compliance with the eligibility requirements specified for the applicable
Fannie Mae Program described in the Fannie Mae Guide.
          “Fannie Mae Participation Certificate”: With respect to the Fannie Mae
Program, a certificate, in the form of an exhibit to the Custodial Agreement,
issued by Seller and authenticated by Custodian, evidencing the 100% undivided
beneficial ownership interest in the

-6-



--------------------------------------------------------------------------------



 



Mortgage Loans set forth on a copy of Fannie Mae Form 2005 (Schedule of
Mortgages) attached to such Participation Certificate.
          “Fannie Mae Program”: Any of the Fannie Mae Guaranteed Mortgage-Backed
Securities Programs, as described in the Fannie Mae Guide.
          “Fannie Mae Security”: An ownership interest in a pool of Fannie Mae
Mortgage Loans, evidenced by a book-entry account in a depository institution
having book-entry accounts at the Federal Reserve Bank of New York, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Fannie Mae Security in the related Takeout
Commitment, if any.
          “FDIA”: Title 12 United States Code, Section 1811 et seq., as amended
from time to time.
          “FDIC”: The Federal Deposit Insurance Corporation or any successor
thereto.
          “FHA”: The Federal Housing Administration or any successor thereto.
          “FHA Mortgage Insurance”: Mortgage insurance authorized under
Sections 203(b), 213, 221(d)(2), 222, and 235 of the Federal Housing
Administration Act and provided by the FHA.
          “FHLMC”: Freddie Mac or any successor thereto.
          “FHLMC Guide”: The Freddie Mac Sellers’ and Servicers’ Guide, as such
Guide may hereafter from time to time be amended.
          “FHLMC Mortgage Loan”: With respect to any FHLMC Participation
Certificate or any FHLMC Security, a mortgage loan that is in Strict Compliance
with the eligibility requirements specified for the applicable FHLMC Program
described in the FHLMC Guide.
          “FHLMC Participation Certificate”: With respect to the FHLMC Program,
a certificate, in the form of an exhibit to the Custodial Agreement, issued by
Seller and authenticated by Custodian, evidencing the 100% undivided beneficial
ownership interest in the Mortgage Loans that are either (a) set forth on a copy
of the FHLMC Form 1034 (Fixed-Rate Custodial Certification Schedule) attached to
such Participation Certificate or (b) identified on a computer tape compatible
with Selling System as belonging to the mortgage loan pool described in such
Participation Certificate.
          “FHLMC Program”: The FHLMC Home Mortgage Guarantor Program or the
FHLMC FHA/VA Home Mortgage Guarantor Program, as described in the FHLMC Guide.
          “FHLMC Security”: A modified pass-through mortgage-backed
participation certificate, evidenced by a book-entry account in a depository
institution having book-entry accounts at the Federal Reserve Bank of New York,
issued and guaranteed, with respect to timely payment of interest and ultimate
payment of principal, by FHLMC and backed by a pool of FHLMC Mortgage Loans, in
substantially the principal amount and with substantially the

-7-



--------------------------------------------------------------------------------



 



other terms as specified with respect to such FHLMC Security in the related
Takeout Commitment, if any.
          “Fleet Asset Securitization Facilities”: The asset-backed financing
arrangements relating to the securitization of vehicle fleet leases originated
and serviced by an Affiliate of the Seller as more fully described in (i) that
certain Amended and Restated Base Indenture, dated as of December 17, 2008,
between Chesapeake Funding LLC, as Issuer, and JPMorgan Chase Bank, N.A., as
Indenture Trustee, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, and such other
program documents relating thereto, and (ii) that certain Trust Indenture dated
as of November 16, 2009, between BNY Trust Company of Canada as issuer trustee
of Fleet Leasing Receivables Trust and ComputerShare Trust Company Of Canada, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof and such other program documents relating thereto.
          “GAAP”: Generally accepted accounting principles as in effect from
time to time in the United States of America.
          “GNMA”: Government National Mortgage Association or any successor
thereto.
          “GNMA Guide”: Any of the GNMA Mortgage-Backed Securities Guide I or
II, as such Guide may hereafter from time to time be amended.
          “GNMA Mortgage Loan”: With respect to any GNMA Participation
Certificate or any GNMA Security, a mortgage loan that is in Strict Compliance
with the eligibility requirements specified for the applicable GNMA Program in
the applicable GNMA Guide.
          “GNMA Participation Certificate”: With respect to the GNMA Program, a
certificate, in the form of an exhibit to the Custodial Agreement, issued by
Seller and authenticated by Custodian, evidencing the 100% undivided beneficial
ownership interest in the Mortgage Loans set forth on a copy of Form HUD 11706
(Schedule of Pooled Mortgages) attached to such Participation Certificate.
          “GNMA Program”: Any of the GNMA Mortgage-Backed Securities Programs,
as described in a GNMA Guide.
          “GNMA Security”: A fully-modified pass-through mortgage-backed
certificate guaranteed by GNMA, credited by book-entry to a securities account
maintained by a bank or broker at the Federal Reserve Bank of New York and
backed by a pool of Mortgage Loans, in substantially the principal amount and
with substantially the other terms as specified with respect to such Security in
the related Takeout Commitment.
          “Government-Sponsored Enterprise”: (i) Fannie Mae, (ii) FHLMC,
(iii) GNMA or (iv) any other HUD entity.
          “Governmental Authority”: With respect to any Person, any nation or
government, any state or other political subdivision, agency or instrumentality
thereof, any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining

-8-



--------------------------------------------------------------------------------



 



to government and any court or arbitrator having jurisdiction over such Person,
any of its subsidiaries or any of its properties.
          “Guaranty”: With respect to any Person, any direct or indirect
obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capital Lease, dividend or other monetary obligation (“primary
obligation”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services, in each case,
primarily for the purpose of assuring the owner of any such primary obligation
of the repayment of such primary obligation or (d) as a general partner of a
partnership or a joint venturer of a joint venture in respect of indebtedness of
such partnership or such joint venture which is treated as a general partnership
for purposes of Applicable Law. The amount of any Guaranty shall be deemed to be
an amount equal to the stated or determinable amount (or portion thereof) of the
primary obligation in respect of which such Guaranty is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder); provided that the
amount of any Guaranty shall be limited to the extent necessary so that such
amount does not exceed the value of the assets of such Person (as reflected on a
consolidated balance sheet of such Person prepared in accordance with GAAP) to
which any creditor or beneficiary of such Guaranty would have recourse.
Notwithstanding the foregoing definition, the term “Guaranty” shall not include
any direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such general partnership or joint venture, to the extent such Indebtedness is
contractually non recourse to the assets of such Person as a general partner or
joint venturer (other than assets comprising the capital of such general
partnership or joint venture).
          “Holdback Amount”: Shall have the meaning assigned thereto in the
Pricing Side Letter.
          “HUD”: United States Department of Housing and Urban Development or
any successor thereto.
          “Indebtedness”: With respect to any Person, (i) all indebtedness,
obligations and other liabilities of such Person and its Subsidiaries which are,
at the date as of which Indebtedness is to be determined, includable as
liabilities in a consolidated balance sheet of such Person and its Subsidiaries,
other than (w) accounts payable, accrued expenses and derivatives transactions
entered into in the ordinary course of business pursuant to hedging programs,
(x) advances from clients obtained in the ordinary course of the relocation
management services business of such Person and its Subsidiaries, (y) current
and deferred income taxes and other similar liabilities and (z) minority
interest, plus (ii) without duplicating any items included in Indebtedness
pursuant to the foregoing clause (i) (but excluding reinsurance obligations of
Atrium Insurance Corporation and its successors and assigns), the maximum
aggregate amount of all liabilities of such Person or any of its Subsidiaries
under any Guaranty, indemnity or similar undertaking given or assumed of, or in
respect of, the indebtedness, obligations or other

-9-



--------------------------------------------------------------------------------



 



liabilities, assets, revenues, income or dividends of any Person other than such
Person whose Indebtedness is being determined or one of its Subsidiaries and
(iii) all other obligations or liabilities of such Person or any of its
Subsidiaries in relation to the discharge of the obligations of any Person other
than such Person whose Indebtedness is being determined or one of its
Subsidiaries.
          “Insurer”: A private mortgage insurer, which is acceptable to
Purchaser.
          “Interest Rate Protection Agreement”: Any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
          “Issuance Date”: With respect to a Security, the first day of the
month in which the Security is issued.
          “Key Personnel”: Any employee, officer, director, agent or
representative of Seller identified in the Pricing Side Letter as a Key Person.
          “LIBOR”: The rate (adjusted for statutory reserve requirements for
eurocurrency liabilities) for eurodollar deposits for a period equal to one
month appearing on Reuters Screen LIBOR01 Page or if such rate ceases to appear
on Reuters Screen LIBOR01 Page, or any other service providing comparable rate
quotations at approximately 11:00 a.m., London time, on the applicable date of
determination, or such interpolated rate as determined by the Purchaser.
          “Losses”: Any and all losses, claims, judgments, damages, liabilities,
costs or expenses (including reasonable attorney’s fees) imposed on, incurred by
or asserted against any Person specified.
          “Material Adverse Effect”: The occurrence of (i) a material and
adverse change with respect to the business, operations, properties or financial
condition of Seller or PHH Parent or a material and adverse change with respect
to the prospects of Seller and PHH Parent taken as a whole, (ii) a material
adverse effect on the ability of Seller or PHH Parent to perform its obligations
under any of the Program Documents to which it is a party, (iii) a material
adverse effect on the validity or enforceability against Seller or PHH Parent of
any of the Program Documents to which it is a party, (iv) a material adverse
effect on the rights and remedies of Purchaser under any of the Program
Documents, or (v) a material adverse effect, other than due to market
conditions, on the marketability, collectability, value or enforceability of a
material portion of the Related Mortgage Loans, in case of any of (i), (ii),
(iii), (iv) or (v), as such material adverse effect is determined by Purchaser.
          “Material Subsidiary”: For any Person, any Subsidiary of such Person,
which together with its own Subsidiaries at the time of determination had assets
constituting 10% or more of such Person’s Consolidated Assets, accounts for 10%
or more of such Person’s Consolidated Net Worth, or accounts for 10% or more of
the revenue of such Person and its Consolidated Subsidiaries for the Rolling
Period immediately preceding the date of determination.
          “Maximum Aggregate Purchase Price”: $500,000,000.

-10-



--------------------------------------------------------------------------------



 



          “MERS”: Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.
          “MERS Mortgage Loan”: Any Mortgage Loan as to which the related
Mortgage or Assignment of Mortgage, has been recorded in the name of MERS, as
agent for the holder from time to time of the Mortgage Note and which is
identified as a MERS Mortgage Loan on the related schedule attached to the
Related Participation Certificate.
          “MIN”: The mortgage identification number of Mortgage Loans registered
with MERS on the MERS System.
          “Mortgage”: A mortgage, deed of trust or other security instrument,
securing a Mortgage Note.
          “Mortgage File”: As defined in the Custodial Agreement.
          “Mortgage Loan”: A GNMA Mortgage Loan, Fannie Mae Mortgage Loan or
FHLMC Mortgage Loan.
          “Mortgage Note”: A promissory note or other evidence of indebtedness
of the obligor thereunder, evidencing a Mortgage Loan, and secured by the
related Mortgage.
          “Mortgage Warehouse Facilities”: (i) The Existing Mortgage Warehouse
Facilities and (ii) each other credit facility for the warehousing or gestation
of mortgages that provides financing to PHH Parent or any of its Subsidiaries.
          “Mortgaged Property”: The real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
          “Mortgagee”: The record holder of a Mortgage Note secured by a
Mortgage.
          “Mortgagor”: The obligor of a Mortgage Loan.
          “Multiemployer Plan”: A multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.
          “OTS”: Office of Thrift Supervision or any successor thereto.
          “Participation Certificate”: A GNMA Participation Certificate, Fannie
Mae Participation Certificate or FHLMC Participation Certificate.
          “PBGC”: The Pension Benefit Guaranty Corporation and any successor
thereto.
          “Permitted Affiliate Agreement”: An agreement listed on Exhibit J
hereto, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time.
          “Permitted Affiliate Transactions”: (a) Purchases and sales by Seller
of Mortgage Loans to or from any of its Subsidiaries or Affiliates or the
brokering of Mortgage Loans

-11-



--------------------------------------------------------------------------------



 



between Seller and any Subsidiary or Affiliate thereof, (b) proceeds received by
Seller in connection with fees required to be paid under the PHH Management
Services Agreement as existing on the date hereof, together with any increase in
such existing fees but excluding any separate or additional fees not required
under the PHH Management Services Agreement, (c) proceeds received by Seller in
connection with servicing fees required to be paid by its Subsidiaries,
(d) loans or advances by Seller to or from PHH Parent or any Subsidiary thereof
(and the repayment thereof), (e) distributions and other transfers by Seller of
its properties or assets to PHH Parent or any Subsidiary thereof and (g) any
transaction contemplated by, and fees payable pursuant to, the Permitted
Affiliate Agreements not otherwise referenced in this definition.
          “Person”: Any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).
          “PHH Home Loans Entities”: PHH Home Loans, LLC, a Delaware limited
liability company, and its Subsidiaries.
          “PHH Home Loans Intercompany Credit Agreement”: The intercompany loan
agreement between PHH Parent and PHH Home Loans, LLC, as borrower, providing for
working capital to PHH Home Loans, LLC, dated as of December 11, 2009, as
modified, supplemented, amended or restated from time to time.
          “PHH Management Services Agreement”: That certain Management Services
Agreement, dated as of March 31, 2006, by and among PHH Home Loans, LLC, Seller
and the other parties listed therein, as amended, restated, supplemented or
otherwise modified from time to time.
          “PHH Parent”: PHH Corporation, a Maryland corporation.
          “Plan”: Any Multiemployer Plan or single-employer plan as defined in
Section 4001 of ERISA, that is maintained and contributed to by (or to which
there is an obligation to contribute of), or at any time during the five
(5) calendar years preceding the date of this Agreement was maintained or
contributed to by (or to which there is an obligation to contribute of), Seller
or by a Subsidiary of Seller or an ERISA Affiliate.
          “Potential Servicing Termination Event”: A Servicing Termination Event
or an event that with notice or lapse of time or both would become a Servicing
Termination Event.
          “Power of Attorney”: That certain power of attorney attached hereto as
Exhibit K.
          “Present Value Adjustment Amount”: With respect to each Participation
Certificate, an amount equal to the product of (a) the number of days in the
period beginning on the related Purchase Date to but not including the
Anticipated Delivery Date for the related Security, and (b) the Discount Rate
determined as of the related Purchase Date, multiplied by the difference between
(i) the related Trade Principal, minus (ii) the Holdback Amount, and dividing
such number by 360.

-12-



--------------------------------------------------------------------------------



 



          “Pricing Side Letter”: The Pricing Side Letter, dated of even date
herewith, among Seller and Purchaser.
          “Pro Forma Basis”: In connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
          “Program Documents”: This Agreement, the Pricing Side Letter, the
Custodial Agreement, the Electronic Tracking Agreement, the Participation
Certificates and all other agreements, documents and instruments entered into by
Seller and Purchaser, in connection herewith or therewith with respect to the
transactions contemplated hereunder.
          “Purchase Date”: With respect to a Participation Certificate, the date
on which Purchaser purchases such Participation Certificate.
          “Purchase Price”: With respect to each Participation Certificate, a
price determined as of the related Purchase Date equal to the sum of (i) the
related Trade Principal, plus (ii) the related Accrued Interest, minus (iii) the
related Present Value Adjustment Amount, minus (iv) related hedging costs, if
any, which are mutually agreed-upon by the Purchaser and Seller.
          “Purchase Price Adjustment Amount”: With respect to each Participation
Certificate, an amount equal to the product of (a) the number of days in the
period beginning on the related Purchase Date to but not including the
Settlement Date for the related Security, and (b) the average daily Discount
Rate for such period, multiplied by the difference between (i) the related Trade
Principal, minus (ii) the Holdback Amount, and dividing such number by 360.
          “Purchaser”: Bank of America, N.A. and its successors in interest,
including, but not limited to, any lender, designee or assignee to whom a
Participation Certificate or a Security shall be pledged or assigned.
          “REO Assets”: With respect to any Person, means a real estate asset
owned by such Person and acquired as a result of the foreclosure or other
enforcement of a lien on such asset securing a Servicing Advance or loans and
other mortgage-related receivables purchased or originated by PHH Parent or any
of its Subsidiaries in the ordinary course of business.
          “Related Mortgage Loan”: A Mortgage Loan in which a Participation
Certificate purchased by the Purchaser hereunder evidences the 100% undivided
beneficial ownership interest.
          “Related Participation Certificate”: The Participation Certificate
relating to a pool of Mortgage Loans.

-13-



--------------------------------------------------------------------------------



 



          “Reportable Event”: An event described in Section 4043(b) of ERISA
with respect to a Plan as to which the thirty (30) days notice requirement has
not been waived by the PBGC.
          “Replacement Shortfall”: As defined in Section 5(c).
          “Responsible Officer”: With respect to any Person, the chief executive
officer, chief financial officer, president or treasurer of such Person.
          “Revolver Fourth Amendment Effective Date”: June 25, 2010.
          “Revolving Credit Facility”: That certain Amended and Restated
Competitive Advance and Revolving Credit Agreement, dated as of January 6, 2006
as amended through the Fourth Amendment, dated as of June 25, 2010, among PHH
Parent, as Borrower, PHH Vehicle Management Services Inc., as Canadian
Subsidiary Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, the
lenders from time to time party thereto and others, as further amended from time
to time.
          “Rolling Period”: With respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
          “SEC”: The Securities Exchange Commission or any successor thereto.
          “Securitization Indebtedness”: Indebtedness incurred by any structured
bankruptcy-remote Subsidiary of PHH Parent which does not permit or provide for
recourse to PHH Parent or any Subsidiary of PHH Parent (other than such
structured bankruptcy-remote Subsidiary) or any property or asset of PHH Parent
or any Subsidiary of PHH Parent (other than the property or assets of such
structured bankruptcy-remote Subsidiary). Securitization Indebtedness shall
include, without limitation, the Fleet Asset Securitization Facilities and other
similar financing facilities.
          “Security”: A GNMA Security, Fannie Mae Security or FHLMC Security.
          “Security Issuance Deadline”: The date by which the Security is
scheduled to be issued and delivered to Purchaser, which, unless otherwise
agreed to by Purchaser as provided herein, shall be the Anticipated Delivery
Date.
          “Security Issuance Failure”: Failure of the Security to be issued due
to or as a result of Seller’s failure to perform (x) any of its obligations
under this Agreement or any other Program Document or (y) in Strict Compliance
with the related Agency Program; provided that, such failure shall not
constitute a Securities Issuance Failure if the failure of the Security to be
issued is due solely to an administrative or ministerial failure and Seller
cures such administrative or ministerial failure within one (1) Business Day of
such failure.
          “Selling System”: The FHLMC automated system by which sellers and
servicers of mortgage loans to FHLMC transfer mortgage summary and record data
or mortgage accounting and servicing information from their computer system or
service bureau to FHLMC, as more fully described in the FHLMC Guide.

-14-



--------------------------------------------------------------------------------



 



          “Servicing Advances”: Advances made by PHH Parent or any of its
Subsidiaries in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that PHH Parent or any of its Subsidiaries otherwise advances in
its capacity as servicer pursuant to any servicing agreement.
          “Servicing Advance Facility”: Any funding arrangement with lenders
based in whole or in part upon Servicing Advances under which advances are made
to PHH Parent or any of its Subsidiaries.
          “Servicing Records”: With respect to a Related Mortgage Loan, the
related servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Related Mortgage Loan.
          “Servicing Term”: As defined in Section 6(b).
          “Servicing Termination Events”: As defined in Section 6(e).
          “Settlement Date”: The date specified in a Takeout Commitment upon
which the related Security is scheduled to be delivered, against payment, to the
specified Takeout Investor; provided, that in no event shall the Settlement Date
occur more than forty-five (45) days after the Purchase Date with respect to the
related Participation Certificate.
          “Special Purpose Vehicle Subsidiary”: PHH Caribbean Leasing, Inc. and
any Subsidiary engaged in the fleet-leasing management business that (i) is, at
any time, a party to one or more lease agreements with only one lessee, and
(ii) finances, at any one time, its investments in lease agreements or vehicles
with only one lender (which lender may be the Seller if and to the extent that
such loans and/or advances by the Seller are not prohibited hereby).
          “Strict Compliance”: Compliance of Seller and the Related Mortgage
Loans with the requirements of the GNMA Guide, Fannie Mae Guide, or FHLMC Guide,
as applicable, and as amended by any agreements between Seller and the
Applicable Agency, sufficient to enable Seller to issue and GNMA to guarantee or
Fannie Mae or FHLMC to issue and guarantee a Security; provided, that, all
modifications to such Approved Agency Guidelines shall be in accordance with
Section 12(n) hereof.
          “Subordinated Indebtedness”: Indebtedness of Seller that has been
subordinated to the obligations of Seller to Purchaser as provided in this
Agreement or as otherwise approved by Purchaser.
          “Subsidiary”: With respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any

-15-



--------------------------------------------------------------------------------



 



determination is being made, owned or controlled by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person.
          “Successor Servicer”: An entity with the necessary Approvals, as the
circumstances may require, and designated by Purchaser, in conformity with
Section 6(f), to replace Seller as issuer and servicer, mortgagee or
seller/servicer of the Related Mortgage Loans or the Securities related thereto.
          “Takeout Commitment”: A trade confirmation provided in oral (but only
with respect to Takeout Investors that are members of the Mortgage-Backed
Securities Clearing Corporation) or electronic format from the Takeout Investor
to Seller confirming the details of a forward trade between the Takeout Investor
and Seller with respect to one or more Securities relating to a Participation
Certificate, which trade confirmation shall be enforceable and in full force and
effect, and shall be validly and effectively assigned to Purchaser pursuant to a
Trade Assignment, and relate to pools of Related Mortgage Loans that satisfy the
“good delivery standards” of the Public Securities Association as set forth in
the Public Securities Association Uniform Practices Guide.
          “Takeout Investor”: (i) Any member of the Mortgage-Backed Securities
Clearing Corporation that is an approved counterparty of the Purchaser or its
Affiliates or (ii) any other Person approved by Purchaser on a transaction by
transaction basis.
          “Tangible Net Worth”: With respect to any Person, as of any date of
determination, such Person’s Consolidated Net Worth minus the aggregate book
value of all intangible assets of such Person and its Consolidated Subsidiaries
as of such date in accordance with GAAP.
          “Termination Date”: The earlier of (i) July 22, 2011 and (ii) at
Purchaser’s option, upon the occurrence of a Servicing Termination Event.
          “Trade Assignment”: A letter substantially in the form of Exhibit B or
such other form acceptable to Purchaser.
          “Trade Discount”: Shall have the meaning assigned thereto in the
Pricing Side Letter.
          “Trade Price”: The price (expressed as a percentage of the initial
principal amount of the Security, as specified in the related Takeout
Commitment) equal to (i) 100% of the Applicable Agency TBA Trade Price, minus
(ii) Trade Discount.
          “Trade Principal”: An amount equal to the product of (a) the Trade
Price and (b) the initial principal amount of the related Security, as specified
in the related Takeout Commitment.
          “VA”: United States Department of Veterans Affairs or any successor
thereto.

-16-



--------------------------------------------------------------------------------



 



          “Warehouse Lender”: Any lender providing financing to Seller for the
purpose of originating Mortgage Loans, which prior to the Purchase Date has a
security interest in such Mortgage Loans as collateral for the obligations of
Seller to such lender.
          “Warehouse Lender’s Release”: A letter from a Warehouse Lender in the
form of Exhibit D to the Custodial Agreement or such other form acceptable to
Purchaser in its sole discretion.
          Section 2. Procedures for Purchases of Participation Certificates.
(a) From time to time until the Termination Date and subject to the terms and
conditions contained herein, Purchaser shall purchase Participation Certificates
from Seller that are delivered to Purchaser at Seller’s request in accordance
with the terms of the Custodial Agreement; provided, that the aggregate Purchase
Price of Participation Certificates owned by Purchaser at any given time for
which Purchaser has not been paid the purchase price for the Related Security by
the applicable Takeout Investor as specified in the applicable Takeout
Commitment shall not exceed the Maximum Aggregate Purchase Price. In connection
with Purchaser’s purchase of any such Participation Certificate, Seller, on
behalf of Purchaser, shall arrange for the Delivery to Purchaser of a Security
backed by the Related Mortgage Loans, which Security shall be subject to a
Takeout Commitment. The purchase of any Participation Certificate shall be
subject to the satisfaction of the conditions set forth in Section 9. In
accordance with the provisions of the Electronic Tracking Agreement, the Seller
shall, at its sole cost and expense, (1) cause each Related Mortgage Loan with
respect to which a Participation Certificate is to be sold to the Purchaser on a
Purchase Date, the Mortgage for which is recorded in the name of MERS, to be
designated a MERS Mortgage Loan and (2) cause the Purchaser to be designated
interim funder (as defined in the Electronic Tracking Agreement) with respect to
each such MERS Mortgage Loan.
          (b) In connection with the purchase of any Participation Certificate
hereunder, Purchaser shall pay (i) to Seller or (ii) upon the receipt of a
Warehouse Lender’s Release, to a Warehouse Lender, on the Purchase Date, the
amount of the Purchase Price (less the Holdback Amount) for such Participation
Certificate upon receipt of a duly executed and properly completed copy of the
Participation Certificate, provided that, if the Purchase Price (less the
Holdback Amount) is insufficient to pay the release amount due to the Warehouse
Lender, Seller shall remit to Purchaser the difference between the Purchase
Price (less the Holdback Amount) and such release amount and Purchaser shall
remit the full release amount to the Warehouse Lender. Effective upon execution
and delivery of such copy of the Participation Certificate to Purchaser, Seller
hereby assigns to Purchaser all of Seller’s right, title and interest in and to
such Participation Certificate and a 100% undivided beneficial ownership
interest in the Related Mortgage Loans. In the event that Purchaser does not
transmit such payment, (i) any Participation Certificate delivered by Custodian
to Purchaser in anticipation of such purchase shall automatically be null and
void, (ii) Purchaser will not consummate the transactions contemplated in the
applicable Trade Assignment and (iii) to the extent that Purchaser shall
nevertheless receive the Security backed by the Related Mortgage Loans prior to
the Related Participation Certificate becoming null and void as provided in
clause (i) above, Purchaser shall take all reasonable actions necessary to
ensure that such Security shall be delivered in accordance with Seller’s
delivery instructions specified in Annex A.

-17-



--------------------------------------------------------------------------------



 



          (c) Purchaser shall provide a Confirmation to Seller on or before the
Purchase Date or as soon as practicable after such Purchase Date. In the event
of any conflict between the terms of a Confirmation and this Agreement, the
Confirmation shall prevail.
          (d) The terms and conditions of the purchase of each Participation
Certificate shall be as set forth in this Agreement. Each Participation
Certificate shall be deemed to incorporate, and Seller shall be deemed to make
as of the applicable dates specified in Section 10, for the benefit of Purchaser
and each Assignee of such Participation Certificate, the representations and
warranties set forth in Section 10.
          Section 3. Takeout Commitments. Seller hereby assigns to Purchaser,
free of any security interest, lien, claim or encumbrance of any kind, Seller’s
rights under each Takeout Commitment to deliver the Security specified therein
to the related Takeout Investor and to receive the purchase price therefor from
such Takeout Investor. Subject to Purchaser’s rights hereunder, Purchaser agrees
that it will satisfy the obligation under the Takeout Commitment to deliver the
Security to the Takeout Investor on the Settlement Date specified therein.
Seller understands that, as a result of this Section 3 and each Trade
Assignment, Purchaser will succeed to the rights of Seller with respect to each
Takeout Commitment subject to a Trade Assignment, and that in satisfying each
such Takeout Commitment, Purchaser, will stand in the shoes of Seller and,
consequently, will be acting as a non-dealer in exercising its rights and
fulfilling its obligations assigned pursuant to this Section 3 and each Trade
Assignment. Each Trade Assignment delivered by Seller to Purchaser shall be
delivered by Seller in a timely manner sufficient to enable Purchaser to
facilitate the settlement of the related trade on the trade date in accordance
with Chapter 8 of the Public Securities Association’s Uniform Practices for the
Clearance and Settlement of Mortgage Backed Securities and other Related
Securities, as amended from time to time.
          Section 4. Holdback Amount. (a) Subject to the terms of this
Agreement, Purchaser shall pay to Seller the Holdback Amount for each
Participation Certificate that Purchaser purchases hereunder. The Holdback
Amount with respect to a Participation Certificate shall be paid by Purchaser to
Seller as provided in Section 4(b) below.
          (b) Subject to Section 5(b) and the Purchaser’s right of set-off set
forth in Section 14, the Holdback Amount relating to each Participation
Certificate shall be paid by Purchaser to Seller not later than the Settlement
Date of the related Security; provided, that on the date of any such payment to
the Seller, the Holdback Amount shall be (i) reduced by the amount, if positive,
equal to (x) the Purchase Price Adjustment Amount minus (y) the Present Value
Adjustment Amount with respect to such Participation Certificate or
(ii) increased by the amount, if positive, equal to (x) the Present Value
Adjustment Amount minus (y) the Purchase Price Adjustment Amount with respect to
such Participation Certificate. Notwithstanding any provision hereof to the
contrary, no Holdback Amount shall be owed by Purchaser to Seller upon issuance
of any Security in the circumstances contemplated in Section 6(f) or if the
related Security shall not be issued as a result of a Security Issuance Failure.
No exercise by Purchaser of its rights under this Section 4(b) shall relieve
Seller of responsibility or liability for any breach of this Agreement.

-18-



--------------------------------------------------------------------------------



 



          (c) Upon exercise by Purchaser of its remedies under Section 6(f),
Purchaser’s obligation to pay and Seller’s right to receive any portion of the
Holdback Amount relating to such Mortgage Loans shall automatically be canceled
and become null and void; provided, that such cancellation shall in no way
relieve Seller or otherwise affect the obligation of Seller to indemnify and
hold Purchaser harmless as specified in Section 15.
          Section 5. Issuance of Securities. (a) (i) In connection with the
purchase of a Participation Certificate, Seller shall instruct (and, if Seller
fails to instruct, then Purchaser may instruct) Custodian to deliver to the
Applicable Agency, the documents listed for delivery to such Applicable Agency
in an exhibit to the Custodial Agreement, as applicable, in respect of the
Related Mortgage Loans, in the manner and at the time set forth in the Custodial
Agreement. Seller shall thereafter promptly deliver to the Applicable Agency any
and all additional documents requested by the Applicable Agency to enable the
Applicable Agency to make Delivery to Purchaser of a Security backed by the
Related Mortgage Loans on the related Anticipated Delivery Date. Seller shall
not revoke such instructions to Custodian and shall not revoke its instructions
to the Applicable Agency to make Delivery to Purchaser or its designee of a
Security backed by such Mortgage Loans.
     (ii) Seller shall notify Purchaser, not later than 12:00 noon, Eastern
Time, on the second (2nd) Business Day prior to the applicable Settlement Date
(a) of the amount of any change in the principal amount of the Mortgage Loans
backing each Security to be delivered on such Settlement Date and (b) with
respect to FHLMC Securities, the FHLMC mortgage loan pool number applicable to
each Security to be delivered on such Settlement Date. Upon Delivery of such
Security to Purchaser or its designee, Purchaser shall cease to have any
interest under the Related Participation Certificate and in exchange shall have
a 100% ownership interest in the related Security. It is understood and agreed
that for so long as Seller is servicing Related Mortgage Loans, Seller shall
retain only bare legal title (and not an equitable interest) in all such
Mortgage Loans (other than MERS Mortgage Loans) for the sole purpose of
servicing such Mortgage Loans.
          (b) If Delivery of a Security backed by the Mortgage Loans evidenced
by a Participation Certificate purchased hereunder has not occurred by 1:00 p.m.
(Eastern Time), on the related Settlement Date as a result of a Securities
Issuance Failure, then subject to the exercise by Purchaser of its rights set
forth in Section 4(c), the Holdback Amount relating to such Participation
Certificate shall be reduced on each day during the period from the Settlement
Date to (but not including) the earlier of (x) the date of Delivery of such
Security, and (y) the date of satisfaction of the obligations of Seller pursuant
to the exercise by Purchaser of any remedial election authorized by this
Section 5, by an amount equal to the Daily Holdback Reduction Amount. The
Holdback Amount (reduced the applicable Daily Holdback Reduction Amounts)
relating to such Participation Certificate, if any, shall not be payable until
the end of the period specified in the preceding sentence.
          (c) If a breach by Seller of this Agreement results in any Related
Mortgage Loan being a Defective Mortgage Loan on the Purchase Date of the
related Participation Certificate, Purchaser in its sole discretion may require
Seller, upon receipt of notice from Purchaser of its exercise of such right, to
either (x) immediately repurchase Purchaser’s

-19-



--------------------------------------------------------------------------------



 



beneficial ownership interest in such Defective Mortgage Loan by remitting to
Purchaser the allocable amount paid by Purchaser for such beneficial interest
plus accrued interest on a per annum basis at the rate specified in the related
Mortgage Note on the principal amount thereof from the Purchase Date of such
Participation Certificate to the date of such repurchase together with any
Losses suffered by Purchaser relating to such repurchase (including, without
limitation, any Losses incurred by Purchaser resulting from adjustments to the
trade required by the Takeout Investor), or (y) deliver to Custodian a Mortgage
Loan eligible to back such Security in exchange for such Defective Mortgage
Loan, which newly delivered Mortgage Loan shall be in all respects acceptable
under the applicable Agency Program and acceptable to Purchaser in Purchaser’s
sole discretion, and (i) such newly delivered Mortgage Loan will thereupon
become one of the Related Mortgage Loans relating to the Participation
Certificate and (ii) the Defective Mortgage Loan will thereupon cease being one
of the Related Mortgage Loans, cease being subject to the Related Participation
Certificate and the Seller shall be deemed to have repurchased 100% of the
beneficial ownership interest in such Defective Mortgage Loan. If the aggregate
principal balance of any Mortgage Loans that are accepted by Purchaser pursuant
to clause (y) of the immediately preceding sentence is less than the aggregate
principal balance of any Defective Mortgage Loan that is being replaced by such
Mortgage Loan, Seller shall remit with such Mortgage Loan to Purchaser an amount
equal to the difference between the aggregate principal balance of the new
Mortgage Loan accepted by Purchaser and the aggregate principal balance of the
Defective Mortgage Loan being replaced thereby (the “Replacement Shortfall”)
plus accrued interest on such Defective Mortgage Loan at the rate specified in
the related Mortgage Note on the Replacement Shortfall from the Purchase Date of
Purchaser’s purchase of the Related Participation Certificate to the date of
substitution. If any Related Mortgage Loan becomes thirty (30) or more days past
due with respect to the first scheduled monthly payment due Purchaser after the
date on which such Related Mortgage Loan was originated and prior to the
Anticipated Delivery Date, Seller shall repurchase the beneficial interest in
such Related Mortgage Loan as if it were a Defective Mortgage Loan upon
direction by Purchaser given no later than one hundred twenty (120) days after
the Purchase Date, provided that Seller shall have no obligation to repurchase
such Related Mortgage Loan after a Security backed by such Related Mortgage Loan
is issued.
          (d) No exercise by Purchaser of its rights under this Section 5 shall
relieve Seller of responsibility or liability for any breach of this Agreement.
          (e) Notwithstanding anything contained in the Custodial Agreement,
after the occurrence of a Security Issuance Failure (as defined in the Custodial
Agreement), Purchaser shall not request a release or transfer of any Mortgage
File related to such Security Issuance Failure (as defined in the Custodial
Agreement), unless such Security Issuance Failure (as defined in the Custodial
Agreement) also constitutes a Security Issuance Failure under this Agreement.
          Section 6. Servicing of the Mortgage Loans; Servicer Termination.
(a) Seller and Purchaser each agrees and acknowledges that upon payment of the
Purchase Price (subject to Section 4), a 100% undivided beneficial ownership
interest in the Related Mortgage Loans shall be sold to Purchaser, such that
Purchaser shall own a 100% undivided beneficial interest in the Related Mortgage
Loans. Seller and Purchaser each agrees and acknowledges that Seller shall
service each Related Mortgage Loan for the benefit of Purchaser (and any other
registered holder

-20-



--------------------------------------------------------------------------------



 



of the related Participation Certificate) as beneficial owner of such Related
Mortgage Loan from the Purchase Date of the Related Participation Certificate
through the issuance date of the related Security, subject to the servicing
termination rights and automatic servicing termination provisions set forth in
Sections 6(b) and 6(f) hereof. Seller shall have no further servicing
obligations or duties to Purchaser under the terms of this Agreement with
respect to the Related Mortgage Loans upon issuance of the Security.
          For so long as a Participation Certificate is outstanding, Seller
shall neither assign, encumber or pledge its obligation to service the Related
Mortgage Loans in whole or in part, nor delegate its rights or duties under this
Agreement without the prior written consent of Purchaser, the granting of which
consent shall be in the sole discretion of Purchaser. Seller hereby acknowledges
and agrees that (i) Purchaser is entering into this Agreement in reliance upon
Seller’s representations as to the adequacy of its financial standing, servicing
facilities, personnel, records, procedures, reputation and integrity, and the
continuance thereof; and (ii) Seller’s designation hereunder to provide mortgage
servicing for the benefit of Purchaser (and any other registered holder of the
Participation Certificate) is intended by the parties to be a “personal service
contract” and Seller is hereunder intended by the parties to be an “independent
contractor”.
          (b) Seller shall service and administer the Related Mortgage Loans
relating to a Participation Certificate on behalf of Purchaser in accordance
with Accepted Servicing Practices. Seller shall service each Related Mortgage
Loan as servicer for Purchaser for a term of sixty (60) days following the
related Purchase Date (the “Servicing Term”), which is renewable for subsequent
sixty (60) day periods (or such other period agreed to by Purchaser) upon
written agreement by Purchaser. Seller shall not modify or alter the terms of
any Related Mortgage Loan or consent to the modification or alteration of the
terms of any Related Mortgage Loan except in Strict Compliance with the related
Agency Program. Seller shall at all times maintain accurate and complete records
of its servicing of the Related Mortgage Loans, and Purchaser may, at any time
during Seller’s business hours on reasonable notice, examine and make copies of
such Servicing Records. Seller covenants to hold all Servicing Records with
respect to the Related Mortgage Loans for the benefit of Purchaser in Seller’s
capacity as servicer and to safeguard such Servicing Records and to deliver
copies of them promptly to Purchaser or its designee (including the Custodian)
at Purchaser’s request or otherwise as required by operation of this Section
6(f). In addition, if Delivery of a Security is not made to Purchaser on or
before the Anticipated Delivery Date, Seller shall deliver to Purchaser monthly
reports regarding the status of those Related Mortgage Loans for which a
Security has not yet been issued, which reports shall include, but shall not be
limited to, a description of those Related Mortgage Loans in default for more
than thirty (30) days, and such other circumstances with respect to any Related
Mortgage Loans (whether or not such Related Mortgage Loans are included in the
foregoing list) that could materially adversely affect any of such Related
Mortgage Loans, Purchaser’s beneficial interest in such Related Mortgage Loans
or the collateral securing any of such Related Mortgage Loans. Seller shall
deliver such a report to Purchaser every thirty (30) days until (i) Delivery of
the related Security to Purchaser or (ii) the exercise by Purchaser of any
remedial election pursuant to Section 5. In no event shall Seller delegate any
of its servicing duties hereunder to any other Person without first obtaining
the prior written consent of Purchaser.

-21-



--------------------------------------------------------------------------------



 



          (c) Seller, as servicer, shall establish and maintain a separate
custodial account (the “Custodial Account”) entitled “PHH Mortgage Corporation
Custodial Account, for the benefit of Bank of America, N.A. and its assignees”
and shall promptly deposit into such account in the form received, with any
necessary endorsements, all Collections received in respect of the Related
Mortgage Loans.
          (d) Amounts deposited in the Custodial Account with respect to any
Related Mortgage Loan shall be held for the benefit of Purchaser and shall be
released only as follows:
     (i) except as otherwise provided in Section 6(d)(ii), to the Seller upon
the earlier to occur of either (x) the Settlement Date (unless there is a
Securities Issuance Failure) or (y) the date required by the Applicable Agency
Guide, provided that if any amounts are due and owing by the Seller to the
Purchaser hereunder on such Settlement Date, the Purchaser shall withdraw and
retain such amounts from the Custodial Account on such Settlement Date, prior to
such amounts from the Custodial Account being released to Seller on such
Settlement Date. The amounts paid to Seller (if any) pursuant to this Section
6(d)(i) shall constitute Seller’s sole compensation for servicing the Related
Mortgage Loans as provided in this Section 6;
     (ii) to Purchaser promptly upon delivery of such Mortgage Loans to a
Successor Servicer either under the circumstances set forth in Section 6(f) or
otherwise; and
     (iii) if a Security is not issued solely as a result of a Security Issuance
Failure during the month in which the related Settlement Date occurs, in any
period thereafter during which Seller remains as servicer, in accordance with
Purchaser’s written instructions.
          (e) Purchaser (or any other registered holder of the Related
Participation Certificate) shall be entitled to effect termination of Seller’s
servicing rights and obligations respecting the affected Related Mortgage Loans
in the event any of the following circumstances or events (“Servicing
Termination Events”) occur and are continuing:
     (i) any failure by Seller to remit to Purchaser (or other registered holder
of the Participation Certificate) when due any payment required to be made under
the terms of this Agreement or such Participation Certificate which failure
continues unremedied for a period of two (2) Business Days;
     (ii) any failure by Seller duly to observe or perform any of the covenants
set forth in Sections 11(p), 11(q) or Section 12;
     (iii) any failure by Seller duly to observe or perform in any material
respect any of Seller’s other covenants or agreements set forth in this
Agreement or in the Custodial Agreement, which failure continues unremedied for
a period of five (5) Business Days (or such longer period provided in the
relevant notice to Seller) after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to Seller by
Purchaser;



-22-



--------------------------------------------------------------------------------



 



     (iv) (i) default in payment shall be made with respect to any Indebtedness
or Interest Rate Protection Agreements of PHH Parent, Seller or any of Seller’s
Subsidiaries (other than Securitization Indebtedness) where the amount or
amounts of such Indebtedness or Interest Rate Protection Agreements exceeds
(A) with respect to PHH Parent, $25,000,000 (or its equivalent thereof in any
other currency) in the aggregate and (B) with respect to Seller or any of
Seller’s Subsidiaries, $10,000,000 (or its equivalent thereof in any other
currency) in the aggregate; or (ii) default shall be made with respect to the
observance or performance of any other agreement or condition with respect to
any Indebtedness or Interest Rate Protection Agreements of PHH Parent, Seller or
any of Seller’s Subsidiaries (other than Securitization Indebtedness) where the
amount or amounts of such Indebtedness or Interest Rate Protection Agreements
exceeds (A) with respect to PHH Parent, $25,000,000 (or its equivalent thereof
in any other currency) in the aggregate and (B) with respect to Seller or any of
Seller’s Subsidiaries, $10,000,000 (or its equivalent thereof in any other
currency) in the aggregate, if the effect of such default is to result in the
acceleration of the maturity of such Indebtedness or Interest Rate Protection
Agreement; or (iii) any other circumstance shall arise (other than the mere
passage of time) by reason of which PHH Parent, Seller or any of Seller’s
Subsidiaries is required to redeem or repurchase, or offer to holders the
opportunity to have redeemed or repurchased, any such Indebtedness or Interest
Rate Protection Agreement (other than Securitization Indebtedness) where the
amount or amounts of such Indebtedness or Interest Rate Protection Agreement
exceeds (A) with respect to PHH Parent, $25,000,000 (or its equivalent thereof
in any other currency) in the aggregate and (B) with respect to Seller or any of
Seller’s Subsidiaries, $10,000,000 (or its equivalent thereof in any other
currency) in the aggregate; provided that clause (iii) shall not apply to
secured Indebtedness or Interest Rate Protection Agreement that becomes due as a
result of a voluntary sale of the property or assets securing such Indebtedness
or Interest Rate Protection Agreement or Indebtedness that is redeemed or
repurchased at the option of PHH Parent, Seller or any of Seller’s Subsidiaries
or with respect to any Indebtedness that is convertible, in whole or in part,
into shares of capital stock of PHH Parent and/or cash based on any formula(s)
that reference the trading price of shares of capital stock of PHH Parent, any
payment for settlement (whether in cash or otherwise) upon conversion thereof
and provided, further, that clauses (ii) and (iii) shall not apply to any
Indebtedness or Interest Rate Protection Agreement of any of Seller’s
Subsidiaries issued and outstanding prior to the date such Subsidiary became a
Subsidiary of Seller (other than Indebtedness or Interest Rate Protection
Agreement issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of Seller) if such default or circumstance arises solely
as a result of a “change of control” provision applicable to such Indebtedness
or Interest Rate Protection Agreement which becomes operative as a result of the
acquisition of such Subsidiary by Seller or any of its Subsidiaries;
     (v) any representation, warranty or certification made or deemed made
herein or in any other Program Document by Seller or any certificate furnished
to Purchaser pursuant to the provisions thereof, shall prove to have been false
or misleading in any material respect as of the time made or furnished;
     (vi) an Act of Insolvency shall have occurred with respect to Seller, any
of Seller’s Subsidiaries, PHH Parent or any of PHH Parent’s Material
Subsidiaries; or Seller

-23-



--------------------------------------------------------------------------------



 



shall admit in writing its inability to, or intention not to, perform any of its
obligations under this Agreement or any of the other Program Documents; or
Purchaser shall have determined in good faith that Seller is unable to meet its
financial commitments as they come due;
     (vii) the respective audited consolidated annual financial statements of
either Seller or PHH Parent, or the notes thereto or other opinions or
conclusions stated therein shall be qualified or limited by reference to the
status of Seller or PHH Parent, as applicable, as a “going concern” or a
reference of similar import or shall indicate that Seller or PHH Parent, as
applicable, has a negative net worth or is insolvent;
     (viii) one or more final judgment(s) or decrees shall be entered against
PHH Parent, Seller or any of Seller’s Subsidiaries involving a liability of
(A) with respect to PHH Parent, $25,000,000 or more and (B) with respect to
Seller or any of Seller’s Subsidiaries, $10,000,000 or more (in each case, to
the extent that it is, in the reasonable determination of Purchaser, uninsured
and provided that any insurance or other credit posted in connection with an
appeal shall not be deemed insurance for these purposes), and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within thirty (30) days after entry thereof;
     (ix) any Plan maintained by Seller, any Affiliate of Seller or any ERISA
Affiliate shall be terminated within the meaning of Title IV of ERISA or a
trustee shall be appointed by an appropriate United States District Court to
administer any Plan, or the Pension Benefit Guaranty Corporation (or any
successor thereto) shall institute proceedings to terminate any Plan or to
appoint a trustee to administer any Plan if as of the date thereof Seller’s
liability, any such Subsidiary’s liability or any ERISA Affiliate’s liability to
the PBGC, the Plan or any other entity on termination under the Plan exceeds the
then current value of assets accumulated in such Plan by more than fifty
thousand ($50,000) dollars (or in the case of a termination involving Seller as
a “substantial employer” (as defined in Section 4001 (a)(2) of ERISA) the
withdrawing employer’s proportionate share of such excess shall exceed such
amount);
     (x) Seller as employer under a Multiemployer Plan shall have made a
complete or partial withdrawal from such Multiemployer Plan and the plan sponsor
of such Multiemployer Plan shall have notified such withdrawing employer that
such employer has incurred a withdrawal liability in (a) an annual amount
exceeding fifty thousand ($50,000) dollars, or (b) an aggregate amount exceeding
five hundred thousand ($500,000) dollars;
     (xi) (a) Seller or any ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (b) a determination that a Plan is “at risk” (within the
meaning of Section 303 of ERISA) or any Lien in favor of the PBGC or a Plan
shall arise on the assets of Seller or any ERISA Affiliate, (c) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of Purchaser, likely to
result in the

-24-



--------------------------------------------------------------------------------



 



termination of such Plan for purposes of Title IV of ERISA, (d) any Plan shall
terminate for purposes of Title IV of ERISA, (e) Seller or any ERISA Affiliate
shall, or in the reasonable opinion of Purchaser is likely to, incur any
liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan, (f) Seller or any ERISA Affiliate shall
file an application for a minimum funding waiver under Section 302 of ERISA or
Section 412 of the Code with respect to any Plan, (g) any obligation for
post-retirement medical costs (other than as required by COBRA) exists, or
(h) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (a) through (h) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect or (i) the assets of Seller become
plan assets within the meaning of 29 CFR 2510.3-101 as modified by Section 3(42)
of ERISA;
     (xii) any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
(a) condemn, seize or appropriate, or to assume custody or control of, all or
any substantial part of the property or assets of PHH Parent, Seller or any of
Seller’s Subsidiaries; (b) displace the management of PHH Parent, Seller or any
of Seller’s Subsidiaries or to curtail its authority in the conduct of their
respective business; or (c) to remove, revoke, suspend or materially restrict
the approval of Seller or any of Seller’s Subsidiaries as an issuer, buyer or
seller/servicer of Mortgage Loans or securities backed thereby, and any such
action provided for in this Section 6(e)(xii) shall not have been discontinued
or stayed within thirty (30) days;
     (xiii) Seller shall notify Purchaser orally or in writing of its intent to
disavow Seller’s obligations hereunder or shall contest the validity or
enforceability of the Program Documents or Purchaser’s interest in any Related
Mortgage Loan or Participation Certificate and within one (1) Business Day after
written notice from Purchaser of such notification, a Responsible Officer of the
Seller fails to reaffirm in writing Seller’s obligations hereunder, the validity
and enforceability of the Program Documents, Purchaser’s interest in any Related
Mortgage Loans and Purchaser’s interest in any Participation Certificates then
outstanding;
     (xiv) a default shall occur and be continuing beyond the expiration of any
applicable grace period under any other Program Document;
     (xv) a Material Adverse Effect shall occur;
     (xvi) [Reserved];
     (xvii) a Change of Control shall occur, without prior written consent of
Purchaser;
     (xviii) (a) any Program Document shall for whatever reason (including an
event of default thereunder) be terminated, without the consent of Purchaser
(other than, with respect to the Custodial Agreement, due to the resignation of
the Custodian for reasons other than a breach by Seller of the Custodial
Agreement), or (b) this Agreement shall for

-25-



--------------------------------------------------------------------------------



 



any reason cease to create a valid ownership interest upon transfer in any of
the Participation Certificates (other than as a result of the action or inaction
that constitutes gross negligence or willful misconduct of the Purchaser and as
long as Seller shall cure such failure within one (1) Business Day);
     (xix) if Seller is a member of MERS, Seller’s membership in MERS is
terminated for any reason other than due to MERS ceasing its operations;
     (xx) Seller ceases to meet the qualifications for maintaining all
Approvals, provided that, there shall not be a Servicing Termination Event under
this Section 6(e)(xx) in the event that Seller intentionally terminates its
Approvals with Fannie Mae or FHLMC (not as a result of Fannie Mae or FHLMC
expressing its intention to terminate such Approval), so long as Seller
maintains the approvals from the Applicable Agency or HUD designation to be
(i) either a Fannie Mae-approved lender or a FHLMC-approved Seller/Servicer and
(ii) a GNMA-approved issuer, a GNMA-approved servicer, a FHA-approved mortgagee
and a VA-approved lender;
     (xxi) Seller attempts to assign its right to servicing compensation
hereunder or to resell an ownership interest in a Related Mortgage Loan in a
manner inconsistent with the terms hereof, or Seller attempts without the
consent of Purchaser to assign this Agreement or the servicing responsibilities
hereunder or to delegate its duties hereunder or any portion thereof;
     (xxii) failure of Seller to be in compliance with the “doing business” or
licensing laws of any jurisdiction where a Mortgaged Property is located if such
failure is reasonably likely to result in a Material Adverse Effect; or
     (xxiii) a Security Issuance Failure.
          (f) Purchaser, in its sole discretion, may terminate Seller’s rights
and obligations as servicer of the affected Related Mortgage Loans and require
Seller to deliver the related Servicing Records to Purchaser or its designee
upon the occurrence of (i) a Servicing Termination Event, (ii) Seller’s failure
to comply with any of its obligations set forth in Section 5(c), or (iii)
Seller’s breach of Section 10(a)(xxiv), by delivering written notice to Seller
requiring such termination. Such termination shall be effective upon Seller’s
receipt of such written notice; provided, that Seller’s servicing rights shall
be terminated immediately upon the occurrence of any event described in
Section 6(e)(vi) or the conclusion of the Servicing Term (absent a renewal of
the Servicing Term), regardless of whether notice of such event shall have been
given to or by Purchaser or Seller. Upon any such termination, all authority and
power of Seller respecting its rights to service Related Mortgage Loans and
duties under this Agreement relating thereto, shall pass to and be vested in the
Successor Servicer appointed by Purchaser and Purchaser is hereby authorized and
empowered to transfer such rights to service the Related Mortgage Loans for such
price and on such terms and conditions as Purchaser shall reasonably determine;
provided, that to the extent the Applicable Agency proceeds to issue a Security
with respect to the Related Mortgage Loans, Purchaser shall convey the servicing
rights and the rights to service such Mortgage Loans in accordance with such
Applicable Agency’s instructions. Seller shall promptly take such actions and
furnish to Purchaser such documents that Purchaser

-26-



--------------------------------------------------------------------------------



 



deems necessary or appropriate to enable Purchaser to obtain a Security backed
by such Mortgage Loans or to enforce such Mortgage Loans, as appropriate, and
shall perform all acts and take all actions so that the Related Mortgage Loans
and all files and documents relating to such Mortgage Loans held by Seller,
together with all escrow amounts relating to such Mortgage Loans, are delivered
to Successor Servicer, including but not limited to preparing, executing and
delivering to the Successor Servicer any and all documents and other
instruments, placing in the Successor Servicer’s possession all Servicing
Records pertaining to such Mortgage Loans and doing or causing to be done any
other actions requested by Purchaser, all at Seller’s sole expense. To the
extent that the approval of the Applicable Agency is required for any such sale
or transfer, Seller shall fully cooperate with Purchaser to obtain such
approval. All amounts paid by any purchaser of such rights to service the
Related Mortgage Loans shall be the property of Purchaser. The servicing
required to be delivered to Successor Servicer in accordance with this Section
6(f) shall be delivered free of any rights in favor of Seller or any third party
(other than Purchaser) and free of any title, interest, lien, encumbrance or
claim of any kind of Seller. No exercise by Purchaser of its rights under this
Section 6(f) shall relieve Seller of responsibility or liability for any breach
of this Agreement.
          Section 7. Transfers of Participation Certificates and Securities by
Purchaser. Purchaser may, in its sole discretion and without the consent of
Seller, assign all of its right, title and interest or grant a security interest
in any Participation Certificate, each Security in respect thereof of which
Delivery is made to Purchaser and all rights of Purchaser under this Agreement
(including, but not limited to, the Custodial Account) in respect of such
Participation Certificate and such Security, to any person (an “Assignee”),
subject only to an obligation on the part of the Assignee to deliver each such
Security to the Takeout Investor or to permit Purchaser or its designee to make
delivery thereof to the Takeout Investor. Assignment by Purchaser of a
Participation Certificate as provided in this Section 7 will not release
Purchaser from its obligations otherwise under this Agreement.
          Without limitation of the foregoing, an assignment of a Participation
Certificate to an Assignee, as described in this Section 7, shall be effective
upon delivery of the Participation Certificate to the Assignee or its designee,
together with a duly executed Assignment substantially in the form of Exhibit E
(with a copy to Seller).
          Section 8. Record Title to Mortgage Loans; Intent of Parties; Security
Interest. (a) From and after the issuance and delivery of the Related
Participation Certificate, and subject to the remedies of Purchaser in
Section 5, Seller as servicer shall remain the last named payee or endorsee of
each Mortgage Note and the mortgagee or assignee of record of each Mortgage
(except with respect to any MERS Mortgage Loan) and shall retain only bare legal
title (and not an equitable interest) in the Related Mortgage Loan, all for the
benefit of Purchaser for the sole purpose of facilitating the servicing of such
Mortgage Loan and the issuance of a Security backed by such Mortgage Loan.
          (b) Seller shall maintain a complete set of books and records for each
Related Mortgage Loan in accordance with industry practice which shall be
clearly marked to reflect the beneficial ownership interest in each Related
Mortgage Loan of the holder of the Related Participation Certificate. Seller
shall notify MERS of Purchaser’s interest in each MERS Mortgage Loan as “interim
funder”.

-27-



--------------------------------------------------------------------------------



 



          (c) Purchaser and Seller confirm that the transactions contemplated
herein are intended to be sales of the Participation Certificates by Seller to
Purchaser rather than borrowings secured by the Participation Certificates. In
the event, for any reason, any transaction is construed by any court or
regulatory authority as a borrowing rather than as a sale, in order to secure
the Seller’s obligations hereunder and any other obligations between the Seller
on the one hand and the Purchaser and its Affiliates on the other, and in any
event, Seller and Purchaser intend that Purchaser or its Assignee, as the case
may be, shall have, and the Seller hereby grants, assigns and pledges to
Purchaser or its Assignee a perfected first priority security interest in
Seller’s interest in the Participation Certificates, the Custodial Account and
all amounts on deposit therein, the Related Mortgage Loans, all documents,
records, instruments and data evidencing the Related Mortgage Loans, the
Securities to be issued as contemplated hereunder and all proceeds thereof, the
Takeout Commitments and the proceeds of any and all of the foregoing in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created (collectively, the “Basic Collateral”), free and clear of adverse
claims. In such case, Seller shall be deemed to have hereby granted to Purchaser
or its Assignee, as the case may be, a first priority security interest in and
lien upon the Basic Collateral, free and clear of adverse claims. In such event,
this Agreement shall constitute a security agreement, the Custodian shall be
deemed to be an independent custodian for purposes of perfection of the security
interest herein granted to Purchaser, and Purchaser or each such Assignee shall
have all of the rights of a secured party under applicable law.
          In the event that the servicing of the Related Mortgage Loans is
deemed a separate property right severable from the Related Mortgage Loans and
Participation Certificates, and in any event, Seller and Purchaser intend that
Purchaser or its Assignee, as the case may be, shall have, and the Seller hereby
grants and pledges to Purchaser or its Assignee a perfected first priority
security interest in Seller’s right, title and interest in the servicing rights
to the Related Mortgage Loans and the Servicing Records related thereto and the
proceeds of any and all of the foregoing in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (“Additional Collateral”;
together with the Basic Collateral, the “Collateral”) free and clear of adverse
claims.
          Upon request of Purchaser, Seller shall prepare and deliver to MERS an
Assignment of Mortgage from MERS to Purchaser or its designee. Upon due
execution by MERS, Seller shall cause such Assignment of Mortgage to be recorded
in the public land records upon request of Purchaser.
          Section 9. Conditions Precedent.
          (a) Purchase of initial Participation Certificate. As conditions
precedent to Purchaser purchasing the initial Participation Certificate
hereunder:
     (i) Seller shall have delivered to Purchaser, in form and substance
satisfactory to Purchaser:
     (A) each of the Program Documents duly executed by each party thereto and
in full force and effect, free of any modification, breach or waiver;

-28-



--------------------------------------------------------------------------------



 



     (B) an opinion of Seller’s counsel as to such matters as Purchaser may
reasonably request, including, without limitation, with respect to Purchaser’s
first priority lien on and perfected security interest in the Related Mortgage
Loans; a non-contravention, enforceability and corporate opinion with respect to
Seller; an opinion with respect to the inapplicability of the Investment Company
Act of 1940 to Seller; and a true sale opinion, each in form and substance
acceptable to Purchaser;
     (C) a Power of Attorney duly executed by Seller and notarized;
     (D) a certified copy of Seller’s articles or certificate of incorporation
and bylaws (or corresponding organizational documents if Seller is not a
corporation) and, if required by Purchaser, a certificate of good standing
issued by the appropriate official in Seller’s jurisdiction of organization, in
each case, dated no less recently than fourteen (14) days prior to the initial
Purchase Date;
     (E) a certificate of Seller’s corporate secretary or assistant secretary,
substantially in the form of Exhibit G hereto, dated as of the date hereof, as
to the incumbency and authenticity of the signatures of the officers of Seller
executing the Program Documents and the resolutions of the board of directors of
Seller (or its equivalent governing body or Person), substantially in the form
of Exhibit H hereto;
     (F) independently audited financial statements of Seller (and its
Subsidiaries, on a consolidated basis) for each of the two (2) fiscal years most
recently ended (if available), containing a balance sheet and related statements
of income, stockholders’ equity and cash flows, all prepared in accordance with
GAAP, applied on a basis consistent with prior periods, and otherwise acceptable
to Purchaser, together with an auditor’s opinion that is unqualified or
otherwise is consented to in writing by Purchaser;
     (G) if more than six (6) months has passed since the close of the most
recently ended fiscal year, interim financial statements of Seller covering the
period from the first day of the current fiscal year to the last day of the
month prior to the most recently ended month;
     (H) copies of Seller’s errors and omissions insurance policy or mortgage
impairment insurance policy and blanket bond coverage policy or certificates of
insurance for such policies, all in form and content satisfactory to Purchaser,
showing compliance by Seller with Section 11(k);
     (I) the Commitment Fee; and
     (J) such other documents as Purchaser or its counsel may reasonably
request.
     (ii) Purchaser shall have determined that it has received satisfactory
evidence that the appropriate Uniform Commercial Code Financial Statements
(UCC-1) and/or

-29-



--------------------------------------------------------------------------------



 



such other instruments as may be necessary in order to create in favor of
Purchaser, a perfected first priority security interest in the Related Mortgage
Loans should any of the transactions hereunder be deemed to be loans, are
appropriately prepared for filing or recording in each office of each
jurisdiction in which such filings and recordation’s are required to perfect
such first priority security interest.
     (iii) Purchaser shall have determined that it has satisfactorily completed
its due diligence review of Seller’s operations, business, financial condition
and underwriting and origination of Mortgage Loans.
     (iv) Seller shall have provided evidence, satisfactory to Purchaser, that
Seller has all Approvals and such Approvals are in good standing.
          (b) All Purchases of Participation Certificates. As conditions
precedent to Purchaser purchasing any Participation Certificate hereunder,
including the initial Participation Certificate:
     (i) Seller shall have delivered to Purchaser, in form and substance
satisfactory to Purchaser and not later than the related Purchase Date:
     (A) the fully completed, executed and authenticated Participation
Certificate together with the certifications of the Custodian provided by
Sections 2 and 4 of the Custodial Agreement;
     (B) a Trade Assignment executed by Seller with respect to the Security to
be backed by the Mortgage Loans evidenced by such Participation Certificate; and
     (C) to the extent that an event or circumstance shall occur which Purchaser
determines in its sole discretion is likely to be material and adverse to
Seller, such other documents as Purchaser or its counsel may from time to time
reasonably request to provide assurances determined to be adequate by the
Purchaser.
     (ii) Seller shall have paid all fees (including Commitment Fees), expenses,
indemnity payments and other amounts that are then due and owing under the
Program Documents;
     (iii) the representations and warranties of Seller set forth in Section 10
hereof shall be true and correct in all material respects as if made on and as
of each Purchase Date or if such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date;
     (iv) after giving effect to the purchase of a Participation Certificate,
there shall exist no Servicing Termination Event or Potential Servicing
Termination Event hereunder;

-30-



--------------------------------------------------------------------------------



 



     (v) no Potential Servicing Termination Event, Servicing Termination Event
or Material Adverse Effect shall have occurred and be continuing;
     (vi) Purchaser shall have received a security release certification for
each Related Mortgage Loan that is subject to a security interest (including any
precautionary security interest) immediately prior to the Purchase Date that is
duly executed by the related secured party and Seller, if necessary, and in form
and substance satisfactory to Purchaser, and such secured party shall have filed
Uniform Commercial Code termination statements in respect of any Uniform
Commercial Code filings made in respect of such Related Mortgage Loan, if
necessary, and each such release and Uniform Commercial Code termination
statement has been delivered to Purchaser prior to each purchase of a Related
Participation Certificate and to the Custodian as part of the Mortgage File; and
     (vii) Seller shall have deposited all amounts required under Section 6(c)
into the Custodial Account.
          (c) Satisfaction of Conditions. The purchase of any Participation
Certificate prior to or without the fulfillment by Seller of all the conditions
precedent thereto, whether or not known to Purchaser, shall not constitute a
waiver by Purchaser of the requirements that all conditions, including the
non-performed conditions, shall be satisfied with respect to such purchase. All
conditions precedent hereunder are imposed solely and exclusively for the
benefit of Purchaser and may be freely waived or modified in whole or in part by
Purchaser. Any waiver or modification asserted by Seller to have been agreed to
by Purchaser must be in writing. Purchaser shall not be liable to Seller for any
costs, losses or damages arising from Purchaser’s determination that Seller has
not satisfactorily complied with any applicable condition precedent.
          Section 10. Representations and Warranties.
          (a) Representations and Warranties Concerning Seller. Seller
represents and warrants to Purchaser that the following representations and
warranties are true and correct as of the date hereof and as of each Purchase
Date.
     (i) Due Formation and Good Standing. Seller is (i) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has the full legal power and authority and has all
governmental licenses, authorizations, consents and approvals, necessary to own
its property and to carry on its business as currently conducted, unless, in any
instance, the failure to have such power, authority, governmental licenses,
authorizations, consents and approvals is not reasonably likely (either
individually or in the aggregate) to cause a Material Adverse Effect and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the transaction of its business makes such qualification
necessary unless, in any instance, the failure to be so qualified or in good
standing is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect.
     (ii) Authorization. The execution, delivery and performance by Seller of
the Program Documents and all other documents and transactions contemplated
thereby, are

-31-



--------------------------------------------------------------------------------



 



within Seller’s corporate powers, have been duly authorized by all necessary
corporate action and do not constitute or will not result in (i) a breach of any
of the terms, conditions or provisions of Seller’s articles or certificate of
incorporation or bylaws (or corresponding organizational documents if Seller is
not a corporation); (ii) a material breach of any legal restriction or any
agreement or instrument to which Seller is now a party or by which it is bound;
(iii) a material default or an acceleration under any of the foregoing; (iv) the
violation of any material law, material rule, material regulation, material
order, material judgment or material decree to which Seller or its property is
subject; (v) the violation of any policy, regulation or guideline of the FHA or
VA, unless, in any instance, such violation is not reasonably likely (either
individually or in the aggregate) to cause a Material Adverse Effect or
otherwise not reasonably likely to jeopardize Seller’s FHA or VA approvals; or
(vi) the voiding or reduction of the FHA insurance, VA guarantee or any other
insurance or guarantee in respect of any Mortgage Loan, or otherwise render such
Mortgage Loans, individually or in the aggregate, ineligible (pursuant to the
applicable Agency Guide or otherwise) for inclusion in a pool of mortgages
supporting a Security.
     (iii) Enforceable Obligation. The Program Documents and all other documents
contemplated thereby constitute legal, binding and valid obligations of Seller,
enforceable against Seller in accordance with their respective terms, except as
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditor’s rights.
     (iv) Approvals. The execution and delivery of the Program Documents and all
other documents contemplated thereby and the performance of Seller’s obligations
thereunder do not require any license, consent, approval, authorization or other
action of any Governmental Authority or any other Person, or if required, such
license, consent, approval, authorization or other action has been obtained
prior to the date hereof.
     (v) Compliance with Laws. Seller is not in violation of any of its articles
or certificate of incorporation or bylaws (or corresponding organizational
documents if Seller is not a corporation), of any provision of any applicable
law, or of any judgment, award, rule, regulation, order, decree, writ or
injunction of any court or public regulatory body or authority that might have a
Material Adverse Effect with respect to Seller.
     (vi) Financial Condition. All financial statements of Seller delivered to
Purchaser fairly and accurately present the financial condition of the parties
for whom such statements are submitted. The financial statements of Seller have
been prepared in accordance with GAAP consistently applied throughout the
periods involved, and there are no contingent liabilities not disclosed thereby
that would adversely affect the financial condition of Seller. Since the close
of the period covered by the latest financial statement delivered to Purchaser
with respect to Seller, there has been no material adverse change in the assets,
liabilities or financial condition of Seller nor is Seller aware of any facts
that, with or without notice or lapse of time or both, would or could result in
any such material adverse change. No event has occurred, including, without
limitation, any litigation or administrative proceedings, and no condition
exists or, to the knowledge of Seller, is threatened, that (a) might render
Seller unable to perform its obligations under the Program Documents and all
other documents contemplated thereby; (b) would

-32-



--------------------------------------------------------------------------------



 



     constitute a Potential Servicing Termination Event or Servicing Termination
Event; or (c) is reasonably likely to have a Material Adverse Effect with
respect to Seller.
     (vii) [Reserved.]
     (viii) Title to Assets. Seller has good, valid, insurable (in the case of
real property) and marketable title to all of its properties and other assets,
whether real or personal, tangible or intangible, reflected on the financial
statements delivered to Purchaser with respect to Seller, except for such
properties and other assets that have been disposed of in the ordinary course of
business of Seller’s mortgage banking business, and all such properties and
other assets are free and clear of all liens except as disclosed in such
financial statements.
     (ix) Litigation. There are no actions, claims, suits, investigations or
proceedings pending, or to the knowledge of Seller, threatened or reasonably
anticipated against or affecting Seller or any of its Subsidiaries or Affiliates
or any of the property thereof in any court or before or by any arbitrator,
government commission, board, bureau or other administrative agency that, if
adversely determined, may reasonably be expected to result in a Material Adverse
Effect.
     (x) Payment of Taxes. Seller has timely filed all tax returns and reports
required to be filed and has paid all taxes, assessments, fees and other
governmental charges levied upon it or its property or income that are due and
payable, including interest and penalties, or has provided adequate reserves for
the payment thereof. Any taxes, fees and other governmental charges payable by
Seller in connection with a transaction hereunder and the execution and delivery
of the Program Documents have been paid, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained.
     (xi) No Defaults. Seller is not in default under any indenture, mortgage,
deed of trust, agreement or other instrument or contractual or legal obligation
to which it is a party or by which it is bound in any respect that may
reasonably be expected to result in a Material Adverse Effect.
     (xii) ERISA. Seller is in compliance in all material respects with the
requirements of ERISA and the Code, and no Reportable Event has occurred under
any Plan maintained by Seller. The present value of all accumulated benefit
obligations under each Plan subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such Plans. Seller and its Subsidiaries do not provide any material
medical or health benefits to former employees other than as required by the
Consolidated Omnibus Budget

-33-



--------------------------------------------------------------------------------



 



Reconciliation Act, as amended, or similar state or local law (collectively,
“COBRA”) at no cost to the employer. The assets of Seller are not “plan assets”
within the meaning of 29 CFR 2510.3-101 as modified by Section 3(42) of ERISA.
     (xiii) Approved Mortgagee. Seller is approved by the Applicable Agency or
HUD designation to be (a) either or both (1) a Fannie Mae-approved lender and
(2) a FHLMC-approved Seller/Servicer and (b) a GNMA-approved issuer, a
GNMA-approved servicer, a FHA-approved mortgagee and a VA-approved lender.
     (xiv) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of
Seller or any of its Subsidiaries to Purchaser in connection with the
negotiation, preparation or delivery of this Agreement and the other Program
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading. There is no fact known to Seller that, after due inquiry, could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Program Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
Purchaser for use in connection with the transactions contemplated hereby or
thereby.
     (xv) Ownership; Priority of Liens. Seller owns all Related Mortgage Loans
proposed to be sold subject to a Participation Certificate to Purchaser in any
transaction hereunder, and any sale of a Participation Certificate hereunder
shall convey all of Seller’s right, title and interest in and to the
Participation Certificate and the Related Mortgage Loans to Purchaser. This
Agreement creates in favor of Purchaser, a valid, enforceable first priority
lien and security interest in the Participation Certificate and the Related
Mortgage Loans, prior to the rights of all third Persons and subject to no other
liens.
     (xvi) Investment Company Act. Neither Seller nor any of its Subsidiaries is
an “investment company” or a company controlled by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     (xvii) Seller Solvent; Fraudulent Conveyance. As of the date hereof and
immediately after giving effect to each purchase of a Participation Certificate
hereunder, the fair value of the assets of Seller is greater than the fair value
of the liabilities (including, without limitation, contingent liabilities if and
to the extent required to be recorded as a liability on the financial statements
of Seller in accordance with GAAP) of Seller and Seller is and will be solvent,
is and will be able to pay its debts as they mature and does not and will not
have an unreasonably small capital to engage in the business in which it is
engaged and proposes to engage. Seller does not intend to incur, or believe that
it has incurred, debts beyond its ability to pay such debts as they mature.
Seller is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator,

-34-



--------------------------------------------------------------------------------



 



trustee or similar official in respect of Seller or any of its assets. Seller is
not transferring any Mortgage Loans with any intent to hinder, delay or defraud
any of its creditors.
     (xviii) Custodial Account. All funds required to be segregated and
deposited into the Custodial Account have been so segregated and deposited.
     (xix) Chief Executive Office. Seller’s chief executive office is located at
1 Mortgage Way, Mount Laurel, NJ 08054.
     (xx) True Sales. For any Related Mortgage Loan with respect to which the
originator or prior owner is an Affiliate of Seller, any and all interest in
such Mortgage Loans of such originator or prior owner has been sold,
transferred, conveyed and assigned to Seller pursuant to a legal and true sale
and such originator or prior owner retains no interest in such Related Mortgage
Loan.
     (xxi) No Adverse Selection. Seller used no selection procedures that
identified the Mortgage Loans offered for sale to Purchaser hereunder as being
less desirable or valuable than other comparable Mortgage Loans owned by Seller.
     (xxii) No Broker. Seller has not dealt with any broker, investment banker,
agent, or other person, except for Purchaser, who may be entitled to any
commission or compensation in connection with the sale of the Participation
Certificate and the Related Mortgage Loans pursuant to this Agreement; provided,
that if Seller has dealt with any broker, investment banker, agent, or other
person, except for Purchaser, who may be entitled to any commission or
compensation in connection with the sale of the Participation Certificate and
the Related Mortgage Loans pursuant to this Agreement, such commission or
compensation shall have been paid in full by Seller.
     (xxiii) MERS. Seller is a member of MERS in good standing.
     (xxiv) Agency Approvals. Seller has all requisite Approvals.
     (xxv) Custodian. If the Custodian is a Person other than Purchaser, such
Custodian is an eligible custodian under each applicable Agency Guide and Agency
Program, and is not an Affiliate of Seller.
     (xxvi) No Adverse Actions. Seller has not received from any Applicable
Agency, HUD, FHA or VA a notice of extinguishment or a notice indicating
material breach, material default or material non-compliance which Purchaser
could reasonably determine is reasonably likely to entitle such Applicable
Agency or HUD, FHA or VA to terminate or suspend Seller or to have a Material
Adverse Effect, or a notice from any Applicable Agency, HUD, FHA or VA
indicating any adverse fact or circumstance in respect of Seller which Purchaser
could reasonably determine is reasonably likely to entitle such Applicable
Agency or HUD, FHA or VA, as the case may be, to revoke any Approval or
otherwise terminate, suspend Seller as an approved issuer, seller or servicer,
as applicable, or with respect to which such adverse fact or circumstance has
caused any Applicable Agency, HUD, FHA or VA to terminate Seller. Seller has not
received from any Applicable Agency, HUD, FHA or VA a notice of a sanction or a
levy of penalties

-35-



--------------------------------------------------------------------------------



 



against the Seller which Purchaser could reasonably determine is reasonably
likely to have a Material Adverse Effect.
          (b) Representations and Warranties Concerning Related Mortgage Loans.
Seller hereby represents and warrants to Purchaser with respect to each Related
Mortgage Loan as of the Purchase Date in respect of the Related Participation
Certificate that:
     (i) Such Related Mortgage Loan was, immediately prior to the sale to
Purchaser of the Participation Certificate, owned solely by Seller, is not
subject to any lien, claim or encumbrance, including, without limitation, any
such interest pursuant to a loan or credit agreement for warehousing mortgage
loans other than a lien, claim or encumbrance that will be released
simultaneously with payment of the Purchase Price for such Participation
Certificate, and was originated and serviced in accordance with all applicable
law and regulations, including without limitation the Federal Truth-in-Lending
Act, the Real Estate Settlement Procedures Act, regulations issued pursuant to
any of the aforesaid, and any and all rules, requirements, guidelines and
announcements of the Applicable Agency, and, as applicable, the FHA and VA, as
the same may be amended from time to time;
     (ii) The improvements on the land securing such Mortgage Loan are and will
be kept insured at all times by responsible insurance companies acceptable to
the Applicable Agencies and the Agency Guidelines against fire and extended
coverage hazards under policies, binders or certificates of insurance with a
standard mortgagee clause in favor of Seller and its assigns, providing that
such policy may not be canceled without prior notice to Seller. Any proceeds of
such insurance shall be held in trust for the benefit of Purchaser. The scope
and amount of such insurance shall satisfy the rules, requirements, guidelines
and announcements of the Applicable Agency, and shall in all cases be at least
equal to the lesser of (A) the principal amount of such Mortgage Loan or (B) the
maximum amount permitted by applicable law, and shall not be subject to
reduction below such amount through the operation of a coinsurance, reduced rate
contribution or similar clause;
     (iii) Each Mortgage is a valid first lien on the Mortgaged Property and is
covered by an attorney’s opinion of title acceptable to the Applicable Agency or
by a policy of title insurance on a standard ALTA, CLTA or similar lender’s form
in favor of Seller and its assigns, subject only to exceptions permitted by the
applicable Agency Program. Seller shall hold for the benefit of Purchaser such
policy of title insurance, and, upon request of Purchaser, shall, as soon as
practicable, deliver such policy to Purchaser or to the Custodian on behalf of
Purchaser;
     (iv) To the extent applicable, either (i) such Mortgage Loan has been
submitted to and not rejected by the FHA or the Department of Housing and Urban
Development, as applicable, and is eligible for and pending receipt of insurance
by the FHA under the National Housing Act or (ii) such Mortgage Loan is insured
by the FHA under the National Housing Act, and in either case will be insured by
FHA. To the extent applicable, either (i) such Mortgage Loan has been submitted
to and not rejected by the VA and is eligible for and pending receipt of the
guaranty by the VA under the

-36-



--------------------------------------------------------------------------------



 



Servicemen’s Readjustment Act of 1944 or (ii) such Mortgage Loan is guaranteed
by the VA under the Servicemen’s Readjustment Act of 1944. If such Mortgage Loan
is not to be insured by the FHA under the National Housing Act or guaranteed by
the VA under the Servicemen’s Readjustment Act of 1944 then such Mortgage Loan
is otherwise insured or guaranteed in accordance with the requirements of the
applicable Agency Program and is not subject to any defect that would prevent
recovery in full or in part against the FHA, VA or other insurer or guarantor,
as the case may be;
     (v) Such Mortgage Loan is in Strict Compliance with the requirements and
specifications (including, without limitation, all representations and
warranties required in respect thereof) set forth in the applicable Agency
Guide;
     (vi) Such Mortgage Loan conforms in all respects with all requirements of
the Takeout Commitment applicable to the Security to be backed by such Mortgage
Loan. Each Takeout Commitment is valid and enforceable and Seller has no
knowledge that Takeout Investor will not be able to perform under the terms of
such Takeout Commitment;
     (vii) With respect to each MERS Mortgage Loan, a MIN has been assigned and
such MIN is accurately provided on the schedule of Mortgage Loans attached to
the Related Participation Certificate;
     (viii) With respect to each MERS Mortgage Loan, Seller has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;
     (ix) To the extent applicable, each Mortgage Loan is being serviced by a
mortgage sub-servicer having all Approvals necessary to make such Mortgage Loan
eligible to back a GNMA Security, Fannie Mae Security, or FHLMC Security, as
applicable;
     (x) Each Mortgage Loan is eligible for sale to the Applicable Agency, and
fully complies with all of the terms and conditions, including any covenants,
representations and warranties, in the applicable Agency Guide; and
     (xi) Other than those certain purchase and sale agreements between Seller
and its correspondent sellers or private label clients, no servicing agreement
has been entered into with respect to the Mortgage Loan, or any such servicing
agreement has been terminated.
          The representations and warranties of Seller in this Section 10(b) are
unaffected by and supersede any provision in any endorsement of any Related
Mortgage Loan or in any assignment with respect to such Mortgage Loan to the
effect that such endorsement or assignment is without recourse or without
representation or warranty. The representations and warranties set forth in this
Agreement shall survive transfer of the Related Mortgage Loans to Purchaser and
shall continue for so long as the Related Mortgage Loans are subject to this
Agreement.

-37-



--------------------------------------------------------------------------------



 



          Section 11. Affirmative Covenants.Seller hereby covenants and agrees
with Purchaser that during the term of this Agreement and for so long as there
remain any obligations of Seller to be paid or performed under the Program
Documents:
          (a) Financial Statements and Other Reports.
          (i) Interim Statements. Seller shall cause to be delivered to
Purchaser:
     (A) as soon as is practicable, but in any event within 45 days after the
end of each calendar month, the unaudited consolidated balance sheet of PHH
Parent and its Consolidated Subsidiaries, as at the end of such month, and the
related unaudited consolidated statements of income and cash flows for PHH
Parent and its Consolidated Subsidiaries for such month and for the portion of
the then current fiscal year through the end of such month; and
     (B) as soon as is practicable, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of PHH
Parent, either (1) the Form 10-Q filed by PHH Parent with the SEC or (2) the
unaudited consolidated balance sheet of PHH Parent and its Consolidated
Subsidiaries, as at the end of such fiscal quarter, and the related unaudited
statements of income and cash flows for such quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter and
the corresponding figures as of the end of the preceding fiscal year, and for
the corresponding period in the preceding fiscal year;
     (ii) Annual Statements. Seller shall deliver or shall cause to be delivered
to Purchaser:
     (A) as soon as is practicable, but in any event within 90 days after the
end of each fiscal year of Seller, (1) consolidated statements of income (or
operations) and consolidated statements of cash flows and changes in
stockholders’ equity of Seller and its Consolidated Subsidiaries for such year
and the related consolidated balance sheets as at the end of such year and
(2) an opinion of independent certified public accountants of recognized
national standing, which opinion shall state that said consolidated financial
statements fairly present the consolidated financial position and results of
operations of Seller and its Consolidated Subsidiaries as at the end of, and
for, such fiscal year and that such financial statements were prepared in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods; and
     (B) as soon as is practicable, but in any event within 90 days after the
end of each fiscal year of PHH Parent, (1) either (x) consolidated statements of
income (or operations) and consolidated statements of cash flows and changes in
stockholders’ equity of PHH Parent and its Consolidated Subsidiaries for such
year and the related consolidated balance sheets as at the end of such year, or
(y) the Form 10-K filed by PHH Parent with the SEC and (2) if not included in
such

-38-



--------------------------------------------------------------------------------



 



Form 10-K, an opinion of independent certified public accountants of recognized
national standing, which opinion shall state that said consolidated financial
statements fairly present the consolidated financial position and results of
operations of PHH Parent and its Consolidated Subsidiaries as at the end of, and
for, such fiscal year and that such financial statements were prepared in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods;
     (iii) Projections. Seller shall cause to be delivered to Purchaser, as soon
as practicable, but in any event within 90 days after the end of each fiscal
year of PHH Parent, detailed projections of PHH Parent and its Consolidated
Subsidiaries for the then current year and, as soon as available, significant
revisions of any such projections, provided that, since such projections are by
their nature only estimates, to the extent delivered to the best of knowledge
and in good faith, such projections shall be delivered without any
representation or warranty by Seller or PHH Parent as to the accuracy or
completeness of such projections;
     (iv) Officer’s Certificate. (a) Together with the financial statements
required to be delivered pursuant to Sections 11(a)(ii)(A), Seller shall deliver
to Purchaser an officer’s certificate substantially in the form of Exhibit C
hereto and (b) together with the financial statements and projections required
to be delivered pursuant to Sections 11(a)(i)(A), 11(i)(B) , 11(ii)(B) and
11(iii), Seller shall cause to be delivered to Purchaser an officer’s
certificate substantially in the form of Exhibit D hereto;
     (v) Reports and Information Regarding Related Mortgage Loans. Seller shall
deliver to Purchaser, (a) with reasonable promptness, copies of any reports
regarding the Related Mortgage Loans and any other information in Seller’s
possession concerning the Related Mortgage Loans as Purchaser may reasonably
request and (b) on a monthly basis, a report substantially in the form of
Exhibit I hereto setting forth any demand(s) by a Takeout Investor or Insurer
for the repurchase of a mortgage loan(s) or indemnification; and
     (vi) Other Reports. As may be reasonably requested by Purchaser from time
to time, Seller shall deliver to Purchaser, within thirty (30) days of filing or
receipt (a) copies of all regular or periodic financial or other reports, if
any, that Seller files with any governmental, regulatory or other agency and
(b) copies of all audits, examinations and reports concerning the operations of
Seller from any Takeout Investor or Insurer or a licensing authority. Seller
shall also deliver to Purchaser, with reasonable promptness, such further
information reasonably related to the business, operations, properties or
financial condition of Seller, in such detail and at such times as Purchaser may
reasonably request.
          (b) Inspection of Properties and Books. At no cost to Purchaser,
Seller shall permit authorized representatives of Purchaser to discuss the
business, operations, assets and financial condition of PHH Parent, Seller and
any of Seller’s Subsidiaries with their officers and employees and to examine
their books of account and make copies and/or extracts thereof, upon reasonable
notice to Seller at Seller’s place of business during normal business hours.
Seller also

-39-



--------------------------------------------------------------------------------



 



shall make available to Purchaser a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the Mortgage Loans and
the financial affairs of PHH Parent, Seller and any of Seller’s Subsidiaries.
          (c) Notice. Seller shall give Purchaser prompt (but in no event later
than three (3) Business Days after becoming aware) written notice (which can be
in the form of automatic notices), in reasonable detail, of:
     (i) any action, suit or proceeding instituted by or against Seller in any
federal or state court or before any commission or other regulatory body
(federal, state or local, foreign or domestic), or any such action, suit or
proceeding threatened against Seller, in any case, if such action, suit or
proceeding, or any such action, suit or proceeding threatened against Seller,
(i) involves a potential liability, on an individual or aggregate basis, equal
to or greater than ten percent (10%) of Seller’s Tangible Net Worth, (ii) is
reasonably likely to result in a Material Adverse Effect if determined
adversely, or (iii) questions or challenges the validity or enforceability of
any of the Program Documents.
     (ii) the filing, recording or assessment of any material federal, state or
local tax lien against it, or any of its assets;
     (iii) the occurrence of any Potential Servicing Termination Event or a
Servicing Termination Event;
     (iv) the actual or threatened suspension, revocation or termination of any
of Seller’s Approvals;
     (v) the suspension, revocation or termination of any existing credit or
investor relationship to facilitate the sale and/or origination of residential
mortgage loans, where the amount or amounts of credit or investment involved
exceed(s) $10,000,000;
     (vi) [reserved];
     (vii) the filing of any registration statements or other “corporate
finance” SEC filing (other than 8-Ks, 10-Ks, 10-Qs and proxy statements) by PHH
Parent or any of its Affiliates along with a copy of such filing, within five
(5) Business Days of such filing;
     (viii) any Related Mortgage Loan is or becomes a Defective Mortgage Loan;
     (ix) any Takeout Investor threatens to set-off any amounts owed by Seller
to such Takeout Investor exceeding $5,000,000 in the aggregate against the
purchase proceeds owed by the Takeout Investor to Purchaser;
     (x) any change in any Key Personnel of Seller;
     (xi) any other action, event or condition of any nature that could
reasonably be expected to result in a Material Adverse Effect with respect to
Seller or that, with notice or lapse of time or both, would constitute a default
under any material agreement,

-40-



--------------------------------------------------------------------------------



 



instrument or indenture to which Seller is a party or to which Seller, its
properties or assets may be subject;
     (xii) any (i) change to the location of its chief executive office/chief
place of business from that specified in Section 10(a)(xix), (ii) change in the
name, identity or existence as a corporation or change in the location where
Seller maintains its records with respect to the Related Mortgage Loans, or
(iii) reincorporation or reorganization of Seller under the laws of another
jurisdiction;
     (xiii) upon Seller becoming aware of any penalties, sanctions or charges
levied, or threatened to be levied, against Seller or any change or threatened
change in Approval status, or the commencement of any investigation, or the
institution of any adverse action or the written threat of institution of any
adverse action against Seller by any Applicable Agency, HUD, FHA or VA or any
other agency, or any supervisory or regulatory Governmental Authority
supervising or regulating the origination or servicing of mortgage loans by, or
the issuer or seller status of, Seller;
     (xiv) upon Seller becoming aware of any termination or threatened
termination by any Applicable Agency of the Custodian as an eligible custodian;
and
     (xv) any change to the date on which Seller’s fiscal year begins from
Seller’s current fiscal year beginning date; and
     (xvi) any material change in respect of any secondary marketing,
underwriting, third party origination and interest rate risk management
practices of Seller. By way of example but not limitation, any change to
Seller’s hedging strategy, any change to add a new line of Mortgage Loan
products or any change to add third party origination shall be considered
material change.
          (d) Existence, Etc. Seller shall (i) preserve and maintain its legal
existence, (ii) preserve and maintain all of its material rights, privileges,
licenses and franchises necessary for Seller to conduct its business and to
perform its obligations under the Program Documents if the failure to comply
with such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect, (iii) comply with the requirements
of all applicable laws, rules, regulations and orders of Governmental
Authorities (including, without limitation, truth in lending, real estate
settlement procedures and all environmental laws) if the failure to comply with
such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect, (iv) maintain adequate records and
books of account, in which complete entries will be made in accordance with GAAP
consistently applied, and (v) pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its properties prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained.
          (e) Solvency. Seller will be solvent at all relevant times prior to,
and will not be rendered insolvent by, any sale of a Participation Certificate
to Purchaser.

-41-



--------------------------------------------------------------------------------



 



          (f) Servicing of Mortgage Loans. Subject to Section 6 above, Seller
shall service all Related Mortgage Loans at Seller’s expense and without charge
of any kind to Purchaser. Seller shall service such Related Mortgage Loans with
the degree of care and in accordance with the servicing standards generally
prevailing in the industry, including those required by Fannie Mae, FHLMC and
GNMA.
          (g) Evidence of Purchase. Seller shall indicate on its computer
records that each Participation Certificate and Related Mortgage Loan has been
sold to Purchaser and, at the request of Purchaser, place on each of its written
records pertaining to each Participation Certificate and Related Mortgage Loan a
legend, in form and content satisfactory to Purchaser, indicating that such
Participation Certificate and Related Mortgage Loan has been sold to Purchaser.
          (h) Defense of Title; Protection of Purchased Mortgage Loans. Seller
warrants and will defend the right, title and interest of Purchaser in and to
all Participation Certificates and Related Mortgage Loans against all adverse
claims and demands of all Persons whomsoever. Seller will comply in all material
respects with all applicable laws, rules and regulations of any Governmental
Authority applicable to Seller or relating to the Participation Certificates and
Related Mortgage Loans and cause the Participation Certificates and Related
Mortgage Loans to comply with all applicable laws, rules and regulations of any
such Governmental Authority. Seller shall allow Purchaser (a) to inspect any
Mortgaged Property relating to a Related Mortgage Loan; (b) to appear in or
intervene in any proceeding or matter affecting any Related Mortgage Loan or the
value thereof; (c) to initiate, commence, appear in and defend any foreclosure,
action, bankruptcy or proceeding which could affect Purchaser’s ownership or
security of the Related Mortgage Loans or the value thereof, or the rights and
powers of Purchaser; (d) to contest by litigation or otherwise any lien asserted
against the Related Mortgage Loans or against the related Mortgaged Property,
the improvements, or the personal property identified therein; and/or (e) to
make payments on account of such encumbrances, charges, or liens and to service
any Related Mortgage Loan and take any action it may deem appropriate to collect
any Related Mortgage Loans or any part thereof or to enforce any rights with
respect thereto. All reasonable costs and expenses, including reasonable
attorneys’ fees (including, but not limited to, those incurred on appeal), that
Purchaser may incur with respect to any of the foregoing and any expenditures it
may make to protect or preserve the Related Mortgage Loans or the rights of
Purchaser, shall be for the account of Seller. Seller shall repay the same to
Purchaser.
          (i) Available Financing. PHH Parent and its Subsidiaries shall
maintain aggregate Available Borrowing Capacity of at least $1,000,000,000
(excluding uncommitted warehouse capacity provided by Government-Sponsored
Enterprises), provided that no more than $500,000,000 of such capacity is in
respect of facilities that are exclusively gestation facilities.
          (j) Further Assurances. Seller shall, at its expense, promptly
procure, execute and deliver to Purchaser, upon request, all such other and
further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of Seller in this Agreement.

-42-



--------------------------------------------------------------------------------



 



          (k) Fidelity Bonds and Insurance. Seller shall maintain an insurance
policy, in a form and substance satisfactory to each Applicable Agency, covering
against loss or damage relating to or resulting from any breach of fidelity by
Seller, or any officer, director, employee or agent of Seller, any loss or
destruction of documents (whether written or electronic), fraud, theft,
misappropriation and errors and omissions. This policy shall name Purchaser as
an additional insured or a loss payee and shall be at a minimum in such amounts
required by the Applicable Agency. Seller shall notify Purchaser of any material
change in the terms of any such insurance.
          (l) Sharing of Information. Notwithstanding anything herein or in any
other Program Agreement to the contrary, Seller shall allow Purchaser to
exchange information related to the terms and conditions of the Program
Documents and the Related Mortgage Loans with Persons who are providing or are
contemplating providing credit of any kind to Seller and Seller shall permit
each such Person to share such information with Purchaser, provided that,
Purchaser may not share any information delivered to it pursuant to
Sections 11(a)(i)-(iv), 11(a)(v)(b) and 11(a)(vi) hereof.
          (m) ERISA. As soon as reasonably possible, and in any event within
fifteen (15) days after Seller knows or has reason to believe that any of the
events or conditions specified below with respect to any Plan has occurred or
exists, a statement signed by a senior financial officer of Seller setting forth
details respecting such event or condition and the action, if any, that Seller
or its ERISA Affiliate proposes to take with respect thereto (and a copy of any
report or notice required to be filed with or given to PBGC by Seller or an
ERISA Affiliate with respect to such event or condition):
     (i) any Reportable Event or failure to meet minimum funding standards,
provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Sections 302 or 303 of ERISA, including, without limitation, the
failure to make on or before its due date a required installment under Section
430(j) of the Code or Section 303(j) of ERISA, shall be a reportable event
regardless of the issuance of any waivers in accordance with Section 412(d) of
the Code or any request for a waiver under Section 412(c) of the Code for any
Plan;
     (ii) the distribution under Section 4041(c) of ERISA of a notice of intent
to terminate any Plan or any action taken by Seller or an ERISA Affiliate to
terminate any Plan;
     (iii) the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Seller, any Subsidiary or any ERISA Affiliate of a notice from
a Multiemployer Plan that such action has been taken by PBGC with respect to
such Multiemployer Plan;
     (iv) the complete or partial withdrawal from a Multiemployer Plan by
Seller, any Subsidiary or any ERISA Affiliate that results in liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by Seller, any
Subsidiary or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or

-43-



--------------------------------------------------------------------------------



 



4245 of ERISA or that it intends to terminate or has terminated under
Section 4041A of ERISA;
     (v) the institution of a proceeding by a fiduciary of any Multiemployer
Plan against Seller, any Subsidiary or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days; and
     (vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code, would result in the loss of tax-exempt status of
the trust of which such Plan is a part if Seller, any Subsidiary or an ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of said Sections.
          (n) MERS. Seller will comply in all material respects with the rules
and procedures of MERS in connection with the servicing of all Related Mortgage
Loans that are registered with MERS for as long as such Related Mortgage Loans
are so registered.
          (o) Agency Audit and Approval Maintenance. Seller shall (i) at all
times maintain copies of relevant portions of all Agency Audits in which there
are material adverse findings, including without limitation notices of defaults,
notices of termination of approved status, notices of imposition of supervisory
agreements or interim servicing agreements, and notices of probation,
suspension, or non-renewal, (ii) provide Purchaser with copies of such Agency
Audits promptly upon Purchaser’s request, and (iii) take all actions necessary
to maintain its respective Approvals.
          (p) Minimum Consolidated Net Worth. PHH Parent shall have a
Consolidated Net Worth on the last day of any fiscal quarter ended after the
Revolver Fourth Amendment Effective Date of at least $1,000,000,000.
          (q) Maximum Leverage Ratio. PHH Parent and its Subsidiaries shall at
all times have a ratio of Indebtedness to Tangible Net Worth of no greater than
6.5 to 1.0.
          (r) Accuracy of Wire Instructions. With respect to each Related
Mortgage Loan subject to a Takeout Commitment, Seller shall provide to the
related Takeout Investor the wire transfer instructions identical to Purchaser’s
designated wire instructions, or other wire transfer instructions approved by
Purchaser in writing.
          Section 12. Negative Covenants.Seller hereby covenants and agrees with
Purchaser that during the term of this Agreement and for so long as there remain
any obligations of Seller to be paid or performed under this Agreement, Seller
shall comply with the following:
          (a) Indebtedness. No Material Subsidiary of PHH Parent (or in the case
of Sections 12(a)(x) and (xii), its Subsidiaries) shall incur, assume or suffer
to exist any Indebtedness, except:
     (i) Indebtedness in existence on the Revolver Fourth Amendment Effective
Date, or required to be incurred pursuant to a contractual obligation in
existence on the Revolver Fourth Amendment Effective Date, which in either case
(to the extent not otherwise permitted by paragraphs (ii)-(ix) of this
Section 12(a)), is listed on Exhibit L

-44-



--------------------------------------------------------------------------------



 



hereto, but not any extensions or renewals thereof, unless effected on
substantially the same terms or on terms not more adverse to the Lenders (as
defined in the Revolving Credit Facility as of the Revolver Fourth Amendment
Effective Date);
     (ii) purchase money Indebtedness (including Capital Leases);
     (iii) Indebtedness owing by any Material Subsidiary of PHH Parent to PHH
Parent or any other Subsidiary of PHH Parent;
     (iv) Indebtedness of any Material Subsidiary of PHH Parent issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
PHH Parent (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of PHH Parent); provided
that immediately prior and on a Pro Forma Basis after giving effect to such
Person becoming a Subsidiary of PHH Parent, no Default or Event of Default (as
such terms are defined in the Revolving Credit Facility as of the Revolver
Fourth Amendment Effective Date) shall occur or then be continuing and the
aggregate principal amount of such Indebtedness, when added to the aggregate
outstanding principal amount of Indebtedness permitted by paragraphs (v) and
(vi) below, shall not exceed $150,000,000;
     (v) any renewal, extension or modification of Indebtedness under paragraph
(iv) above so long (a) as such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not more
adverse to the Lenders (as defined in the Revolving Credit Facility as of the
Revolver Fourth Amendment Effective Date) and (b) the principal amount of such
Indebtedness is not increased;
     (vi) other Indebtedness of any Material Subsidiary of PHH Parent (to the
extent not otherwise permitted by this Section 12(a)), in an aggregate principal
amount which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (iv) and (v) above, does not exceed
$150,000,000;
     (vii) Indebtedness of Special Purpose Vehicle Subsidiaries incurred to
finance investments in lease agreements and vehicles by such Subsidiaries, so
long as the lender (and any other party) in respect of such Indebtedness has
recourse, if any, solely to the assets of such Special Purpose Vehicle
Subsidiary;
     (viii) Indebtedness of any Asset Securitization Subsidiary incurred solely
to finance asset securitization transactions as long as the lender (and any
other party) in respect of such Indebtedness has recourse (other than customary
limited recourse based on misrepresentations or failure of such assets to meet
customary eligibility criteria), if any, solely to the assets securitized in the
applicable asset securitization transaction and, if such Asset Securitization
Subsidiary is of the type described in clause (i) of the definition of “Asset
Securitization Subsidiary”, the capital stock of such Asset Securitization
Subsidiary;
     (ix) Indebtedness (other than Indebtedness of Asset Securitization
Subsidiaries incurred to finance asset securitization transactions permitted by
this Agreement)

-45-



--------------------------------------------------------------------------------



 



consisting of the obligation to repurchase mortgages and related assets or
secured by mortgages and related assets in connection with Mortgage Warehouse
Facilities;
     (x) Indebtedness of PHH Home Loans, LLC incurred under the PHH Home Loans
Intercompany Credit Agreement, in an aggregate principal amount not to exceed
$100,000,000;
     (xi) Indebtedness of any Subsidiary Borrower (as defined in the Revolving
Credit Facility as of the Revolver Fourth Amendment Effective Date) incurred
under the Revolving Credit Facility;
     (xii) guarantees by any Subsidiary of PHH Parent of any senior notes issued
by PHH Parent after the Revolver Fourth Amendment Effective Date; and
     (xiii) Indebtedness incurred in connection with any Servicing Advance
Facility entered into with Government-Sponsored Enterprises, in an aggregate
principal amount not to exceed $120,000,000.
Notwithstanding the foregoing, PHH Parent and its Subsidiaries shall not incur
or issue after the date hereof any Indebtedness for borrowed money which has
scheduled or mandatory principal maturities prior to March 31, 2013 (other than,
(1) Indebtedness incurred pursuant to Sections 12(a)(iii) (provided that such
Indebtedness incurred pursuant to Section 12(a)(iii) is senior Indebtedness),
(vii), (viii), (ix), (x) and (xiii), (2) in the case of secured Indebtedness,
prepayments required from the sale of the applicable collateral, (3) any other
Indebtedness requiring prepayments in connection with a change of control offer
(and any such change of control shall be incorporated herein and be deemed to be
included in the definition of “Change of Control”) and (4) any renewals,
extensions or modifications of existing Indebtedness permitted pursuant to this
Section 12(a).
          (b) Lines of Business. Seller shall not make any material change in
the nature of its business as carried on at of the date hereof.
          (c) [Reserved.]
          (d) Loss of Eligibility. Seller shall not, either directly or
indirectly, without the prior written consent of Purchaser, take, or fail to
take, any action that would cause Seller to lose any of its Approvals, provided
that, it shall not be a breach of this Section 12(d) in the event that Seller
intentionally terminates its Approvals with Fannie Mae or FHLMC (not as a result
of Fannie Mae or FHLMC expressing its intention to terminate such Approval), so
long as Seller maintains the approvals from the Applicable Agency or HUD
designation to be (i) either a Fannie Mae-approved lender or a FHLMC-approved
Seller/Servicer and (ii) a GNMA-approved issuer, a GNMA-approved servicer, a
FHA-approved mortgagee and a VA-approved lender.
          (e) Loans and Advances. Seller shall not, either directly or
indirectly, without the prior written consent of Purchaser, make any personal
loans or advances to any officers, employees or shareholders of Seller in an
aggregate amount exceeding ten percent (10%) of Seller’s Tangible Net Worth.

-46-



--------------------------------------------------------------------------------



 



          (f) [Reserved.]
          (g) No Prepayment. PHH Parent and its Subsidiaries shall not prepay or
redeem any Indebtedness for borrowed money if such prepayment or redemption
would result in a breach of a covenant under the Revolving Credit Facility as of
the Revolver Fourth Amendment Effective Date.
          (h) Liens on Purchased Mortgage Loans and Purchased Assets. Seller
acknowledges that with each sale of a Participation Certificate it shall have
sold the Related Mortgage Loans and shall have granted to Purchaser a first
priority security interest in such assets in the event such transaction is
deemed a loan. Accordingly, Seller shall not create, incur, assume or suffer to
exist any lien upon the Participation Certificate, the Related Mortgage Loans or
the Collateral, other than as granted to Purchaser herein.
          (i) Transactions with Affiliates. Seller shall not, directly or
indirectly, enter into any transaction with its Affiliates, if any, without the
prior written consent of Purchaser, including, without limitation, (a) making
any loan, advance, extension of credit or capital contribution to an Affiliate,
(b) transferring, selling, pledging, assigning or otherwise disposing of any of
its assets to or on behalf of an Affiliate, (c) purchasing or acquiring assets
from an Affiliate, or (d) paying management fees to or on behalf of an
Affiliate; provided, however, that Seller may, without the prior written consent
of Purchaser, and provided that a Potential Servicing Termination Event or a
Servicing Termination Event is not existing and will not occur as a result
thereof, engage in a transaction(s) with any or all of its Affiliates if
(i) such transaction is in the ordinary course of Seller’s mortgage banking
business, and (ii) such transaction is upon fair and reasonable terms no less
favorable to Seller had Seller entered into a comparable arm length’s
transaction with a Person which is not an Affiliate. For the avoidance of doubt
the Permitted Affiliate Transactions shall not constitute a violation of this
Section 12(i).
          (j) Consolidation, Merger, Sale of Assets and Change of Control.
Seller shall not, directly or indirectly, (a) wind up, liquidate or dissolve its
affairs; (b) enter into any transaction of merger or consolidation with any
Person; (c) form or enter into any partnership, joint venture, syndicate or
other combination which could have a Material Adverse Effect or (d) sell or
dispose of all or substantially all of Seller’s assets (consummate any
transaction, or series of related transactions, having similar effect);
provided, however, that Seller may acquire and sell Mortgage Loans in the
ordinary course of Seller’s mortgage banking business and such activity shall
not constitute a breach of this clause (d).
          (k) [Reserved.]
          (l) Participation Certificate; Related Mortgage Loans. Seller shall
not attempt to resell, reassign, retransfer or otherwise dispose of, or grant
any option with respect to, or pledge or otherwise encumber (except pursuant to
this Agreement) any of the Participation Certificate, the Related Mortgage
Loans, the servicing rights to the Related Mortgage Loans or any other interest
therein.
          (m) [Reserved.]

-47-



--------------------------------------------------------------------------------



 



          (n) Underwriting Guidelines. Without the prior written consent of
Purchaser, such consent not to be unreasonably withheld, Seller shall not amend
or otherwise modify the Seller’s Approved Agency Guidelines in any material
respect. If Seller requests Purchaser’s consent and Purchaser fails to respond
to Seller’s request within ten (10) Business Days following the date of Seller’s
request, Purchaser shall be deemed to have consented to Seller’s request. In the
event that Seller makes any material amendment or modification to the Approved
Agency Guidelines, Seller shall promptly deliver to Purchaser a complete copy of
the amended or modified Approved Agency Guidelines specifying in detail the
amendments and modifications set forth therein from the previous copy delivered.
          Section 13. Term. This Agreement shall continue in effect until the
Termination Date; provided, that no termination will affect the obligations
hereunder as to any of the Participation Certificates then outstanding hereunder
or any Security not yet delivered to the related Takeout Investor.
          Section 14. Set-Off. (a) In addition to any rights and remedies of
Purchaser provided by this Agreement and by law, Purchaser shall have the right,
without prior notice to Seller, any such notice being expressly waived by Seller
to the extent permitted by applicable law, upon any amount becoming due and
payable by Seller hereunder to set-off and appropriate and apply against such
amount any and all property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Purchaser or any
Affiliate thereof to or for the credit or the account of Seller (including,
without limitation, the amount of any accrued and unpaid Holdback Amounts).
Purchaser may also set-off cash and all other sums or obligations owed by
Purchaser or its Affiliates to Seller (whether under this Agreement or under any
other agreement between the parties or between Seller and any Affiliate of
Purchaser) against all of Seller’s obligations to Purchaser or its Affiliates
(whether under this Agreement or under any other agreement between the parties
or between Seller and any Affiliate of Purchaser), whether or not such
obligations are then due. The exercise of any such right of set-off shall be
without prejudice to Purchaser’s or its Affiliate’s right to recover any
deficiency.
          (b) In addition to the rights in subsection (a) above, Purchaser and
its Affiliates (collectively, “Bank of America Related Entities”), shall have
the right to set-off and to appropriate or apply any and all deposits of money
or property or any other indebtedness at any time held or owing by the Bank of
America Related Entity to or for the credit of the account of Seller, PHH Parent
and any of its Material Subsidiaries (other than pursuant to any Securitization
Indebtedness or to the credit of an Asset Securitization Subsidiary or PHH Home
Loans Entity) against and on account of the obligations of Seller under any
agreement(s) between Seller, PHH Parent and any of its Material Subsidiaries, on
the one hand (other than an agreement related to any Securitization Indebtedness
or with an Asset Securitization Subsidiary or PHH Home Loans Entity), and the
Bank of America Related Entity, on the other hand, irrespective of whether or
not the Bank of America Related Entity shall have made any demand hereunder and
whether or not said obligations shall have matured. If a Bank of America Related
Entity other than Purchaser intends to exercise its right to set-off in this
subsection (b), such Bank of America Related Entity shall provide Seller prior
notice thereof, and upon Seller’s receipt of such notice, if the basis for such
right to set-off is Seller’s breach or default of its obligations to the Bank of

-48-



--------------------------------------------------------------------------------



 



America Related Entity, Seller shall have three (3) Business Days to cure any
such breach or default in order to avoid such set-off.
          Section 15. Indemnification. Seller shall indemnify and hold Purchaser
harmless against any and all Losses (including, without limitation, Losses
incurred by Purchaser on account of fees paid by Purchaser to the Applicable
Agency to cause the Securities to be issued or any Losses in connection with any
indemnification by Purchaser of the Applicable Agency) resulting from Seller’s
negligence, willful misconduct or breach of its obligations (including, without
limitation, any failure to perform servicing obligations) in strict compliance
with the terms of this Agreement. Without prejudice to the survival of any other
agreement of Seller hereunder, the covenants and obligations of Seller contained
in this Section 15 shall survive the termination of this Agreement.
          Section 16. Exclusive Benefit of Parties; Assignment. This Agreement
is for the exclusive benefit of the parties hereto and their respective
successors and assigns and shall not be deemed to give any legal or equitable
right to any other person, including the Takeout Investor and Custodian. Except
as provided in Section 7, no rights or obligations created by this Agreement may
be assigned by either party hereto without the prior written consent of the
other party.
          Any Person into which Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which
Seller shall be a party, or any Person succeeding to the business of Seller,
shall be the successor of Seller hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding
          Section 17. Amendments; Waivers; Cumulative Rights. This Agreement may
be amended from time to time only by written agreement of Seller and Purchaser.
Any forbearance, failure or delay by either party in exercising any right, power
or remedy hereunder shall not be deemed to be a waiver thereof, and any single
or partial exercise by either party of any right, power or remedy hereunder
shall not preclude the further exercise thereof or the exercise of any other
right, power or remedy hereunder. Every right, power and remedy of either party
shall continue in full force and effect until specifically waived by such party
in writing. No right, power or remedy shall be exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred hereby or hereafter available at law or in equity or
by statute or otherwise.
          Section 18. Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument. The parties agree
that this Agreement, any documents to be delivered pursuant to this Agreement
and any notices hereunder may be transmitted between them by email and/or by
facsimile. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.
          Section 19. Effect of Invalidity of Provisions. In case any one or
more of the provisions contained in this Agreement should be or become invalid,
illegal or unenforceable in

-49-



--------------------------------------------------------------------------------



 



any respect, the validity, legality and enforceability of the remaining
provisions contained herein or therein shall in no way be affected, prejudiced
or disturbed thereby.
          Section 20. Governing Law. THE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAW PROVISIONS (EXCEPT FOR SECTION 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
          (a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;
          (b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
          (c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH IN SECTION 21; AND
          (d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
          Section 21. Notices. Any notices, consents, elections, directions and
other communications given under this Agreement shall be in writing and shall be
deemed to have been duly given when telecopied, emailed or delivered by
overnight courier to, personally delivered to, or on the third Business Day
following the placing thereof in the mail, first class postage prepaid to, the
parties hereto at the related address set forth in Annex B or to such other
address as either party shall give notice to the other party pursuant to this
Section. Notices to any Assignee shall be given to such address as the Assignee
shall provide to Seller in writing. In all cases, to the extent that the related
individual set forth in the respective “Attention” line is no longer employed by
the respective Person, such notice may be given to the attention of a

-50-



--------------------------------------------------------------------------------



 



Responsible Officer of the respective Person or to the attention of such
individual or individuals as subsequently notified in writing by a Responsible
Officer of the respective Person.
          Section 22. Entire Agreement. This Agreement and the other Program
Documents contain the entire agreement between the parties hereto with respect
to the subject matter hereof, and supersede all prior and contemporaneous
agreements between them, oral or written, of any nature whatsoever with respect
to the subject matter hereof.
          Section 23. Costs of Enforcement. (a) In addition to any other
indemnity specified in this Agreement, Seller agrees to pay as and when billed
by Purchaser all of the out-of-pocket costs and expenses incurred by Purchaser
in connection with the development, preparation, and execution of, and any
amendment, supplement or modification to, and enforcement of this Agreement, any
other related document or any other documents prepared in connection herewith or
therewith. Seller agrees to pay as and when billed by Purchaser all of the
out-of-pocket costs and expenses incurred in connection with the consummation,
monitoring and administration of the transactions contemplated hereby and
thereby including, without limitation, (i) all the reasonable fees,
disbursements and expenses of counsel to Purchaser, provided however, that
Seller’s obligations to pay for the fees, disbursements and expenses of counsel
to Purchaser shall be limited to the fees, disbursements and expenses of one law
firm and (ii) all the due diligence, inspection, testing and review costs and
expenses incurred by Purchaser with respect to the Related Mortgage Loans under
this Agreement.
          (b) If Seller fails to pay when due any costs, expenses or other
amounts payable by it under this Agreement, including, without limitation,
reasonable fees and expenses of counsel and indemnities, such amount may be paid
on behalf of Seller by Purchaser, in its sole discretion and Sellers shall
remain liable for any such payments by Purchaser. No such payment by Purchaser
shall be deemed a waiver of any of Purchaser’s rights under this Agreement.
          (c) In addition to any other indemnity specified in this Agreement, in
the event of a breach by Seller of this Agreement or any other Program Document,
Seller agrees to pay the reasonable attorneys’ fees and expenses of Purchaser
and/or any Assignee incurred as a consequence of such breach.
          Section 24. Securities Contract; Netting Agreement. (a) Seller and
Purchaser recognize that each sale of a Participation Certificate (including and
the related servicing rights) under this Agreement is a “securities contract”
and a “master netting agreement” as those terms are defined in Section 741 and
Section 101(38A)(A) of the Bankruptcy Code, respectively, and a “qualified
financial contract” as that term is defined in the FDIA. Seller and Purchaser
further recognize that the beneficial interest in the Related Mortgage Loans
evidenced by a Participation Certificate shall constitute an “interest in a
mortgage loan” as that term is used in Section and 741(7)(A)(i) of Bankruptcy
Code.
          (b) It is understood that the Purchaser shall have the right to
liquidate, terminate and accelerate, or exercise any other remedies permitted
upon the occurrence of any Servicing Termination Event, and that such
liquidation, termination and acceleration rights constitute contractual rights
to liquidate, terminate and accelerate the transactions under a “securities
contract” and a “master netting agreement” as described in Section 555 and

-51-



--------------------------------------------------------------------------------



 



Section 561 of the Bankruptcy Code, respectively, and a “qualified financial
contract” as described Section 1821(e)(8)(A)(i) of the FDIA.
          (c) The parties hereto agree and acknowledge that if a party hereto is
an “insured depository institution,” as such term is defined in the FDIA, then
each transaction hereunder is a “qualified financial contract,” as that term is
defined in the FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such transaction would render
such definition inapplicable).
          (d) It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation hereunder shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation,” respectively, as
defined in and subject to FDICIA.
          (e) The provision related to the grant of a security interest in the
Additional Collateral is intended to constitute a security agreement or other
arrangement or other credit enhancement related to the Agreement and the
transactions hereunder as defined under Section 741(7)(A)(xi) of the Bankruptcy
Code.
          Section 25. Construction. The headings in this Agreement are for
convenience only and are not intended to influence its construction. References
to Sections, Exhibits and Annexes in this Agreement are to the Sections of and
Exhibits and Annexes to this Agreement. The Exhibits and Annexes are part of
this Agreement. In this Agreement, the singular includes the plural, the plural
the singular, and the words “and” and “or” are used in the conjunctive or
disjunctive as the sense and circumstances may require.
          Section 26. Confidentiality. Notwithstanding anything in this
Agreement to the contrary, Purchaser shall comply with all applicable local,
state and federal laws, including, without limitation, all privacy and data
protection law, rules and regulations that are applicable to the Related
Mortgage Loans and/or any applicable terms of this Agreement (the “Seller
Confidential Information”). Purchaser understands that the Seller Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and
Purchaser agrees to maintain such nonpublic personal information that it
receives hereunder in accordance with the Act and other applicable federal and
state privacy laws. Purchaser shall implement such physical and other security
measures as shall be necessary to (i) ensure the security and confidentiality of
the “nonpublic personal information” of the “customers”, “consumers” (as those
terms are defined in the Act) and Mortgagors of Seller or any Affiliate of
Seller which Purchaser holds, (ii) protect against any threats or hazards to the
security and integrity of such nonpublic personal information, and (iii) protect
against any unauthorized access to or use of such nonpublic personal
information. Purchaser represents and warrants that it has implemented
appropriate measures to meet the objectives of Section 501(b) of the Act and of
the applicable standards adopted pursuant thereto, as now or hereafter in
effect. Purchaser shall notify Seller timely following discovery of any breach
or compromise of the security, confidentiality, or integrity of nonpublic
personal information of the customers, consumers and Mortgagors of Seller or any
Affiliate of Seller provided directly to the Purchaser by Seller or such
Affiliate. Purchaser shall provide such

-52-



--------------------------------------------------------------------------------



 



notice to Seller by personal delivery, by facsimile with confirmation of
receipt, or by overnight courier with confirmation of receipt to the applicable
requesting individual.
[SIGNATURE PAGE FOLLOWS]

-53-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Purchaser and Seller have duly executed this
Agreement as of the date and year set forth on the cover page hereof.

            BANK OF AMERICA, N.A.
      By:   /s/ J. Craig Weakley         Name:   J. Craig Weakley       
Title:   Managing Director        PHH MORTGAGE CORPORATION
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
SVP and Treasurer     





--------------------------------------------------------------------------------



 



EXHIBIT A
[RESERVED]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
TRADE ASSIGNMENT
                     (“Takeout Investor”)
(Address)
Attention:
Fax No.:
Dear Sirs:
          You have a commitment (the “Commitment”), trade-dated
                    ___, ___, to purchase $______of ___% ___year,
(Check Box)

             
 
  o   (a)   Government National Mortgage Association;
 
           
 
  o   (b)   Federal National Mortgage Association; or
 
           
 
  o   (c)   Federal Home Loan Mortgage Corporation.

mortgage-backed pass-through securities (“Securities”) at a purchase price of
                     from                      on (insert Settlement Date). Our
intention is to assign $_______of this Commitment’s full amount. This is to
confirm that (i) the form of this assignment conforms to the PSA guidelines,
(ii) the Commitment is in full force and effect, (iii) the Commitment has been
assigned to Bank of America, N.A. (“BANA”) whose acceptance of such assignment
is indicated below, (iv) you will accept delivery of such Securities directly
from BANA or its designee and (v) you will pay BANA for such Securities. Payment
will be made “delivery versus payment (DVP)” to BANA in immediately available
funds.
          If you have any questions, please call                      at (___)
___-___immediately or contact him by fax at (___) ___-___.

                  Very truly yours,    
 
                PHH MORTGAGE CORPORATION    
 
           
 
  By:        
 
     
 
Title:    
 
      Date:    

B-1



--------------------------------------------------------------------------------



 



Agreed to:
[                    ]

         
By:
       
 
 
 
Title:    
 
  Date:    

Notice of delivery and confirmation of receipt are the obligations of BANA.
Prompt notification of incorrect information or rejection of the trade
assignment should be made to [___].

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SELLER’S OFFICER’S COMPLIANCE CERTIFICATE
[PERIOD END                     ]
[Date]1
I, [  ] hereby certify:
     1. I am the duly elected and authorized [Chief Financial Officer or Vice
President responsible for financial administration or Chief Accounting Officer]
of PHH Mortgage Corporation, a New Jersey corporation (the “Company”).
     2. I am familiar with the terms and conditions of the Mortgage Loan
Participation Purchase and Sale Agreement dated as of July 23, 2010, between the
Company and Bank of America, N.A. (as such agreement may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Purchase Agreement”). All capitalized terms used herein and not otherwise
defined shall have the meaning assigned to them in the Purchase Agreement.
     3. The attached financial statements of the Company and its Subsidiaries
for the end of the fiscal year referred to above have been prepared from the
books of the Company and its Subsidiaries in accordance with the generally
accepted accounting principles used in the preparation of financial statements
and, to the best of my knowledge, information, and belief, upon due inquiry,
present fairly the financial position of the Company and its Consolidated
Subsidiaries as at the end of such period and the results of their operations
for the period then ended.
     4. To the best of my knowledge, information, and belief, after due inquiry,
there is no Potential Servicing Termination Event or Servicing Termination
Event, except as may be otherwise set forth herein.
     The foregoing certifications and the financial statements attached to this
certificate in support hereof, are made and delivered the day and year first
written above pursuant to Sections 11(a)(ii)(A) and 11(a)(iv) of the Purchase
Agreement.
 

1   Date of delivery of compliance certificate.

C-1



--------------------------------------------------------------------------------



 



Attachments

1.   financial statements

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF PHH PARENT’S OFFICER’S COMPLIANCE CERTIFICATE
[PERIOD END                     ]
[Date]1
I, [  ] hereby certify:
     1. I am the duly elected and authorized [Chief Financial Officer or Vice
President responsible for financial administration or Chief Accounting Officer]
of PHH Corporation, a Maryland corporation (the “Company”).
     2. I am familiar with the terms and conditions of the Mortgage Loan
Participation Purchase and Sale Agreement dated as of July 23, 2010, between PHH
Mortgage Corporation and Bank of America, N.A. (as such agreement may be
amended, supplemented or otherwise modified, renewed or replaced from time to
time, the “Purchase Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meaning assigned to them in the Purchase
Agreement.
     3. The attached financial statements of the Company and its Subsidiaries
for the end of the fiscal [month][quarter][year] referred to above have been
prepared from the books of the Company and its Subsidiaries in accordance with
the generally accepted accounting principles used in the preparation of
financial statements and, to the best of my knowledge, information, and belief,
upon due inquiry, present fairly the financial position of the Company and its
Consolidated Subsidiaries as at the end of such fiscal period and the results of
their operations for the period then ended, subject, in the case of monthly or
quarterly statements, to year-end audit and audit adjustments and to the absence
of footnote disclosure.
     4. Attached hereto, in reasonable detail, are the computations and
comparisons required to demonstrate compliance with the provisions of
Sections 11(i), (p) and (q) of the Purchase Agreement.
     5. Attached hereto is a schedule (in the form of Schedule 5.1(c) to the
Revolving Credit Facility) describing the Mortgage Warehouse Facilities
available to PHH Parent or its Subsidiaries on the last day of the most recently
ended fiscal quarter.
     6. The attached are detailed projections of the Company and its
Consolidated Subsidiaries for the current fiscal year.2
 

1   Date of delivery of compliance certificate.   2   Only applicable to
financial projections, and as applicable, any significant revisions of such
projections.

D-1



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations and
comparisons set forth in the attachments hereto and the financial statements
attached to this certificate in support hereof, are made and delivered the day
and year first written above pursuant to Sections [11(a)(i)(A)], [11(a)(i)(B)],
[11(a)(ii)(B)], [11(a)(iii)] and 11(a)(iv) of the Purchase Agreement.

D-2



--------------------------------------------------------------------------------



 



Attachments

  1.   financial statements;     2.   the computations and comparisons (in
reasonable detail) required to demonstrate compliance with the provisions of
Sections 11(i), (p) and (q) of the Purchase Agreement;     3.   a schedule of
Mortgage Warehouse Facilities; and     4.   detailed projections of the Company
and its Consolidated Subsidiaries for the current fiscal year.1

 

1   Only applicable to financial projections, and as applicable, any significant
revisions of such projections.

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT
FOR VALUE RECEIVED the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
(Please print or typewrite name and address, including postal zip code of
assignee)
an undivided Participation Interest Equal to
                                         % of the beneficial interest in the
Mortgage Loans relating to the within Participation Certificate, Pool No. (or
FHLMC Contract No.):                                          , Pass-Through
Rate                      , Discount                      and hereby
authorize(s) the transfer of registration of such interest to assignee.

            [Assignor]
      By:           Name:           Title:        

Dated:                                                             

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF CONFIRMATION
Subject: Confirmation of purchase of a Participation Certificate on [purchase
date].
Bank of America, N.A. (“Purchaser”) is pleased to confirm its purchase from PHH
Mortgage Corporation (“Seller”) of a Participation Certificate evidencing a 100%
undivided beneficial ownership interest in the Mortgage Loans relating to the
pool number referred to herein, pursuant to the Mortgage Loan Participation
Purchase and Sale Agreement, dated as of July 23, 2010 (the “Agreement”),
between Purchaser and Seller, under the following terms and conditions:
Agency: GNMA
Pool Type: GNMA II
Pool Number: [     ]
CUSIP: TBA
Coupon: [     ]
Term: [     ]
Allocated Amount: [     ]
Early Funding Date/Trade Date: [     ]
Issue Date: [     ]
Settlement Date: [     ]
Trade Price: [     ]
100% of GNMA TBA Price: [     ]
PC Purchase Price: [     ]
Interest on PC (financing fee): [     ]
Interest on Pool: [     ]
Trade Discount: [     ]
Holdback Amount: [     ]
Initial Payment to Seller: [     ]
F-1

 



--------------------------------------------------------------------------------



 



EXHIBIT G
SELLER’S SECRETARY’S CERTIFICATE
     I,                     , hereby certify that I am the duly elected
                     of PHH Mortgage Corporation, a New Jersey corporation
(“Seller”), and further certify, on behalf of Seller as follows:
     1. Attached hereto as Attachment I is a true and correct copy of the
certificate of incorporation of Seller as are in full force and effect on the
date hereof.
     2. Attached hereto as Attachment II is a true and correct copy of the
bylaws of Seller which are in full force and effect on the date hereof.
     3. Attached hereto as Attachment III is a Certificate of Good Standing of
Seller, issued by the State of New Jersey Department of the Treasury dated ___,
___. No event has occurred since ___, ___which has affected the good standing of
Seller under the laws of the State of New Jersey.
     4. Each person who, as an officer or attorney-in-fact of Seller, signed or
will sign (a) the Mortgage Loan Participation Purchase and Sale Agreement (the
“Purchase Agreement”), dated as of July 23, 2010, by and between Seller and Bank
of America, N.A. (the “Purchaser”); (b) the Custodial Agreement (the “Custodial
Agreement”), dated as of July 23, 2010, by and among Seller, Purchaser, The Bank
of New York Mellon Trust Company, N.A. and, solely for the purposes of its
obligations under Section 3(a) of the Custodial Agreement, The Bank of New York
Mellon; (c) the Pricing Side Letter (the “Pricing Side Letter”), dated as of
July 23, 2010, by and among Seller and Purchaser; and (d) any other document
delivered prior hereto or on the date hereof in connection with transactions
contemplated in the Purchase Agreement was, at the respective times of such
signing and delivery, and is as of the date hereof, duly elected or appointed,
qualified and acting as such officer or attorney-in-fact, and the signatures of
such persons appearing on such documents are their genuine signatures.
     5. Attached hereto as Attachment IV is a true and correct copy of the
resolutions duly adopted by the board of directors of Seller on ___, ___(the
“Resolutions”) with respect to the authorization and approval of the
transactions contemplated in the Purchase Agreement; said Resolutions have not
been amended, modified, annulled or revoked and are in full force and effect on
the date hereof.
     6. Incumbency of Officers. The below named persons have been duly elected
or appointed, and have been duly qualified as officers of Seller holding the
respective office below set opposite his or her name, and the signature below
set opposite his or her name is his or her genuine signature.

          Name   Office   Signature
 
       
 
       
 
       
 
       
 
       

G-1

 



--------------------------------------------------------------------------------



 



     All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Purchase Agreement.
     IN WITNESS WHEREOF, I have hereunto signed my name.
Dated:                     , ___

             
 
  By:        
 
     
 
Name:    
 
      Title:    

G-2

 



--------------------------------------------------------------------------------



 



EXHIBIT H
SELLER’S BOARD RESOLUTIONS
     THE UNDERSIGNED, being all of the members of the Board of Directors of PHH
Mortgage Corporation, a New Jersey corporation (“PHH Mortgage”), hereby adopt
the resolutions set forth below with the same force and effect as if such
resolutions were approved and adopted at a duly constituted meeting of the Board
of Directors of the PHH Mortgage.
     RESOLVED, that the execution, delivery and performance by PHH Mortgage of
(i) the Mortgage Loan Participation Purchase and Sale Agreement (the “Purchase
Agreement”), to be entered into by and between PHH Mortgage and Bank of America,
N.A. (the “Purchaser”) substantially in the form attached hereto as Exhibit A,
and (ii) the Pricing Side Letter (the “Pricing Side Letter”) to be entered into
by and between PHH Mortgage and the Purchaser are hereby authorized and approved
and that the President, the Chief Financial Officer, any Executive Vice
President, any Senior Vice President or the Treasurer (collectively, the
“Authorized Officers”) of PHH Mortgage be and each of them hereby is authorized
and directed to execute and deliver the Purchase Agreement and Pricing Side
Letter to the Purchaser with such changes as the officer executing the same
shall approve, his execution and delivery thereof to be conclusive evidence of
such approval; and be it further
     RESOLVED, that the execution, delivery and performance by PHH Mortgage of
the Custodial Agreement (the “Custodial Agreement”) to be entered into by PHH
Mortgage, the Purchaser, The Bank of New York Mellon Trust Company, N.A., as
custodian, and, solely for the purposes of its obligations under Section 3(a) to
the Custodial Agreement, The Bank of New York Mellon, substantially in the form
attached hereto as Exhibit B, are hereby authorized and approved and that the
Authorized Officers of PHH Mortgage be and each of them hereby is authorized and
directed to execute and deliver the Custodial Agreement to the Purchaser and
Custodian with such changes as the officer executing the same shall approve, his
execution and delivery thereof to be conclusive evidence of such approval; and
be it further
     RESOLVED, that the Authorized Officers hereby are, and each hereby is,
authorized to execute and deliver all such aforementioned agreements on behalf
of PHH Mortgage and to do or cause to be done, in the name and on behalf of PHH
Mortgage, any and all such acts and things, and to execute, deliver and file in
the name and on behalf of PHH Mortgage, any and all such agreements,
applications, certificates, instructions, receipts and other documents and
instruments, as such Authorized Officer may deem necessary, advisable or
appropriate in order to carry out the purposes of the foregoing resolutions; and
be it further
     RESOLVED, that the proper officers, agents and counsel of PHH Mortgage are,
and each of such officers, agents and counsel is, hereby authorized for and in
the name and on behalf of PHH Mortgage to take all such further actions and to
execute and deliver all such other agreements, instruments and documents, and to
make all governmental filings, in the name and on behalf of PHH Mortgage and
such officers are authorized to pay such fees, taxes and expenses, as advisable
in order to fully carry out the intent and accomplish the purposes of the
resolutions heretofore adopted hereby; and be it further
H-1

 



--------------------------------------------------------------------------------



 



     RESOLVED, that this document may be signed in counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same instrument.
     IN WITNESS WHEREOF, the undersigned have duly executed this unanimous
written consent of the Board of Directors as of the ___day of July, 2010.

             
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

H-2

 



--------------------------------------------------------------------------------



 



EXHIBIT I
SELLER’S MONTHLY REPORT
I-1

 



--------------------------------------------------------------------------------



 



EXHIBIT J
PERMITTED AFFILIATE AGREEMENTS
     • Strategic Relationship Agreement, dated as of January 31, 2005, by and
among Cendant Real Estate Services Group, LLC, Cendant Real Estate Services
Venture Partner, Inc., PHH Corporation, PHH Mortgage Corporation, PHH Broker
Partner Corporation, and PHH Home Loans, LLC
     • Management Services Agreement, dated as of March 31, 2006, by and among
PHH Home Loans, LLC, PHH Mortgage Corporation and others
     • Flow Servicing Agreement, dated as of May 1, 2010, among certain
Subsidiaries of PHH Mortgage Corporation, as owners, and PHH Mortgage
Corporation, as servicer.
     • Sublease, dated as of June 1, 2005, between PHH Mortgage Corporation and
PHH Home Loans, LLC
     • Loan Purchase and Sale Agreement, dated October 1, 2005, between PHH
Mortgage Corporation and PHH Home Loans, LLC
     • Correspondent Agreements between PHH Mortgage Corporation and certain of
its Subsidiaries
     • Indemnity Agreement, dated as of May 18, 2009, between PHH Mortgage
Corporation and PHH Home Loans, LLC

J-1



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF POWER OF ATTORNEY
     KNOW ALL MEN BY THESE PRESENTS:
     WHEREAS, Bank of America, N.A. (“Purchaser”) and PHH Mortgage Corporation
(“Seller”) have entered into the Participation Purchase and Sale Agreement,
dated as of July 23, 2010 (the “Agreement”), pursuant to which Purchaser has
agreed to purchase from Seller certain mortgage loans from time to time, subject
to the terms and conditions set forth therein;
     WHEREAS, Seller has agreed to give to Purchaser a power of attorney on the
terms and conditions contained herein in order for Purchaser to take any action
that Purchaser may deem necessary or advisable to accomplish the purposes of the
Agreement;
     NOW, THEREFORE, Seller hereby irrevocably constitutes and appoints
Purchaser its true and lawful Attorney-in-Fact, with full power and authority
hereby conferred in its name, place and stead and for its use and benefit, to do
and perform the following in connection with mortgage loan purchased by
Purchaser from Seller under the Agreement (the “Purchased Assets”) or as
otherwise provided below:
     (1) to receive, endorse and collect all checks made payable to the order of
Seller representing any payment on account of the Purchased Assets;
     (2) to assign or endorse any mortgage, deed of trust, promissory note or
other instrument relating to the Purchased Assets;
     (3) to correct any assignment, mortgage, deed of trust or promissory note
or other instrument relating to the Purchased Assets, including, without
limitation, unendorsing and re- endorsing a promissory note to another investor;
     (4) to complete and execute lost note affidavits or other lost document
affidavits relating to the Purchased Assets;
     (5) to issue title requests and instructions relating to the Purchased
Assets;
     (6) to give notice to any individual or entity of its interest in the
Purchased Assets under the Agreement; and
     (7) to service and administer the Purchased Assets, including, without
limitation, the receipt and collection of all sums payable in respect of the
Purchased Assets.
     Seller hereby ratifies and confirms all that said Attorney-in-Fact shall
lawfully do or cause to be done by authority hereof.

K-1



--------------------------------------------------------------------------------



 



     TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY
THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY
ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS
TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH
REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND
PURCHASER ON ITS OWN BEHALF AND ON BEHALF OF PURCHASER’S ASSIGNS, HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.
[SIGNATURES FOLLOW]

K-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed
and Seller’s seal to be affixed this ___ day of                     , 201_.

            PHH MORTGAGE CORPORATION
      By:           Name:           Title:        

Acknowledgment of Execution by Seller (Principal):

             
STATE OF [              ]
    )
)     ss.:
COUNTY OF [          ]
    )      

     On the ___ day of                     , 201___before me, the undersigned, a
Notary Public in and for said State, personally appeared                 
                                                              
                                                              
                         , personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed above and
acknowledged to me that he executed the within instrument in his capacity
as                                                                            
                                                              
                             and that by his signature on the instrument, the
person upon behalf of which the individual acted, executed the instrument.
     IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the
day and year in this certificate first above written.
                                                               
Notary Public
     My Commission expires                                               
               

K-3



--------------------------------------------------------------------------------



 



EXHIBIT L
EXISTING INDEBTEDNESS*
PHH Corporation
Amended and Restated Competitive Advance and Revolving Credit Agreement, dated
as of January 6, 2006 as amended through the Fourth Amendment, dated as of
June 25, 2010, among PHH Parent, as Borrower, PHH Vehicle Management Services
Inc., as Canadian Subsidiary Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the lenders from time to time party thereto and others, as
further amended from time to time.
Senior Notes due 2013
Indenture dated as of November 6, 2000 between PHH Corporation and The Bank of
New York Mellon (formerly known as The Bank of New York, as successor in
interest to Bank One Trust Company, N.A.), as Trustee.
Supplemental Indenture No. 1 dated as of November 6, 2000 between PHH
Corporation and The Bank of New York Mellon (formerly known as The Bank of New
York, as successor in interest to Bank One Trust Company, N.A.), as Trustee.
Supplemental Indenture No. 2 dated as of January 30, 2001 between PHH
Corporation and The Bank of New York Mellon (formerly known as The Bank of New
York, as successor in interest to Bank One Trust Company, N.A.), as Trustee.
Supplemental Indenture No. 3 dated as of May 30, 2002 between PHH Corporation
and The Bank of New York Mellon (formerly known as The Bank of New York, as
successor in interest to Bank One Trust Company, N.A.), as Trustee.
Convertible Notes due 2012
Indenture dated as of April 2, 2008, by and between PHH Corporation and The Bank
of New York, as Trustee.
Convertible Notes due 2014
Indenture dated as of September 29, 2009, by and between PHH Corporation and The
Bank of New York Mellon, as Trustee.
Chesapeake Funding, LLC
Amended and Restated Base Indenture dated as of December 17, 2008 among
Chesapeake Finance Holdings LLC, as Issuer, and JP Morgan Chase Bank, N.A., as
Indenture Trustee.
Series 2009-1 Indenture Supplement, dated as of June 9, 2009, among Chesapeake
Funding LLC, as issuer, and The Bank of New York Mellon, as indenture trustee.

L-1



--------------------------------------------------------------------------------



 



Series 2009-2 Indenture Supplement, dated as of September 11, 2009, among
Chesapeake Funding LLC, as issuer, and The Bank of New York Mellon, as indenture
trustee.
Series 2009-3 Indenture Supplement, dated as of November 18, 2009, among
Chesapeake Funding LLC, as issuer, and The Bank of New York Mellon, as indenture
trustee.
Series 2009-4 Indenture Supplement, dated as of December 18, 2009, among
Chesapeake Funding LLC, as issuer, and The Bank of New York Mellon, as indenture
trustee.
Series 2010-1 Indenture Supplement dated as of December 17, 2008, among
Chesapeake Funding, LLC as issuer, PHH Vehicles Management Services, LLC, a
wholly-owned subsidiary of the Company, as administrator, JPMorgan Chase Bank
N.A. as administrative agent, certain non-conduit purchasers, certain CP conduit
purchaser groups, funding agents for the CP conduit purchaser groups and certain
Class B Note Purchasers
PHH Mortgage Corporation
Second Amended and Restated Master Repurchase Agreement, dated as of June 25,
2010, between PHH Mortgage Corporation, as seller, and The Royal Bank of
Scotland plc, as buyer and agent
Master Repurchase Agreement, dated May 26, 2010, by and among PHH Mortgage
Corporation, as seller, PHH Corporation, as guarantor, and Credit Suisse First
Boston Mortgage Capital, LLC, as buyer
Letter Agreement dated February 9, 2010 constituting Amendment No. 7 of the
Master Agreement and Contract (No. MP04311) between PHH Mortgage Corporation and
Fannie Mae (“Service Advance Early Reimbursement Mechanics”)
Sooner Than Pooled Agreement dated March 12, 2009 between PHH Mortgage
Corporation and Fannie Mae
As Soon As Pooled Plus Agreement dated January 8, 2008 between PHH Mortgage
Corporation and Fannie Mae
Second Amendment dated May 30, 2010 to the Credit Agreement dated December 17,
2008 between PHH Mortgage Corporation and Manufacturers and Traders Trust
Company as amended
 

*   As of the Revolver Fourth Amendment Effective Date, the Material
Subsidiaries of PHH Parent are: PHH Mortgage Corporation, Atrium Insurance
Corporation, D. L. Peterson Trust, Chesapeake Funding, LLC, Chesapeake Finance
Holdings, LLC, and PHH Vehicle Management Services, LLC (d/b/a PHH Arval).

L-2



--------------------------------------------------------------------------------



 



ANNEX A
SELLER’S DELIVERY INSTRUCTIONS
          (1) In the case of certificated Securities, Purchaser will pick up the
Securities upon receipt of notification of issuance from Seller and promptly
deliver such Securities in negotiable form to:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

          (2) In the case of book-entry Securities, upon receipt by Purchaser of
such Securities, Purchaser will wire the Securities to:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

Annex A-1



--------------------------------------------------------------------------------



 



ANNEX B
PURCHASER NOTICES

     
Name:
  Eileen Albus
 
   
Address:
  Bank of America, N.A.
One Bryant Park, 11th floor
New York, NY 10036
 
   
Telephone:
  646-855-0946
 
   
Telecopy:
  646-651-4512
 
   
Email:
  eileen.albus@baml.com

SELLER NOTICES

     
Name:
  Mark Johnson
 
   
Address:
  PHH Mortgage Corporation
1 Mortgage Way
Mt. Laurel, New Jersey 08054
 
   
Telephone:
  856-917-0176
 
   
Telecopy:
  856-917-6910
 
   
Email:
  mark.johnson@phhmail.com

with copy to:

     
Name:
  General Counsel
 
   
Address:
  PHH Mortgage Corporation
1 Mortgage Way
Mt. Laurel, New Jersey 08054
 
   
Telephone:
   
 
   
Telecopy:
  856-917-7295
 
   
Email:
  legalnotice@phhmail.com

Annex B-1



--------------------------------------------------------------------------------



 



with copy to:

     
Name:
  E. Lee Smith, Esq.
 
   
Address:
  Sonnenschein Nath & Rosenthal LLP
Two World Financial Center
New York, NY 10281
 
   
Telephone:
  212-768-6938
 
   
Telecopy:
  212-768-6800
 
   
Email:
  elsmith@sonnenschein.com

Annex B-2